 

e

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 1 of 189 PagelD #: 1183

— oy 8 lhe

co

—

18
19
20
24
22
23
24

 

 

274

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS : CRIMINAL TERM : PART 33

ee es es es ee ee ee ee ee ee ee ee es ee ee ee ee es ee ee ee ee oe ee x
THE PEOPLE OF THE STATE OF NEW YORK

Plaintiff,

-against-

LORENZO MCGRIFF,

Defendant
a ee ee ee es es es es es es ee es es es ee ee es es es 9 es ee es es es ee es x
Indict. No. 6248/15 TRIAL

320 Jay Street
Brooklyn, New York

December 19, 2016

BEFORE:
HONORABLE MIRIAM CYRULNIK,
Justice, and a jury.
(Appearances same as previously noted.)

VANESSA DEL VALLE
Official Court Reporter

% * * *

THE CLERK: Calling number three from the
Part 33 calendar, indictment 6248 of 2015, Lorenzo
McGriff. Case continued on trial. Parties are
present. Defendant is out on bail. Jury panel is not
present.

MS. BURKE: One moment, Your Honor.

THE COURT: Sure. You can have a seat.
Thank you.

MS. BURKE: Jamie Burke, Brooklyn Defender

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 2 of 189 PagelD #: 1184

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
c 275

Services, 177 Livingston Street, Brooklyn, New York
11201 on behalf of Mr. McGriff.

MR. WITTWER: Ben Wittwer, also on behalf of
Mr. McGriff.

Good morning.

THE COURT: Good morning.

MR. MOTTOLA: For the Office of the District
Attorney, Lawrence Mottola.

Good morning.

THE COURT: Good morning.

MS. D'AGOSTINO: Office of the District
Attorney by Stephanie D'Agostino.

THE COURT: Good morning, everyone.

Good morning, Mr. McGriff.

Miss Burke, ready to go?

MS. BURKE: Yes, Your Honor.

THE COURT: You can line them up. Thank you.

(Whereupon, there was a pause in the
proceedings.)

COURT OFFICER: Ready for the jury?

THE COURT: Thank you.

COURT OFFICER: Jury entering.

Step in.

(Whereupon, the jury entered the courtroom.)

THE CLERK: Good morning. The jury panel is

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 3 of 189 PagelD #: 1185

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

MCGRIFF - TRIAL
LORENZO MC 276

present and properly seated.

Does each side waive the jury roll call?

MR. MOTTOLA: So waived.

MS. BURKE: So waived.

THE CLERK: Thank you.

THE COURT: Thank you.

Good morning, everyone.

THE JURY: Good morning.

THE COURT: We're back to work and therefore
it's cold.

(Whereupon, there was laughter in the
courtroom. )

THE COURT: Okay. Well hope you all hada
restful weekend and/or finished all your holiday
shopping. And we can relax, drink your tea or coffee.
Make yourselves comfortable.

Miss Burke, whenever you are ready, or is
it --

MS. BURKE: Your Honor, at this time I would
call Nicole McGriff.

MR. MOTTOLA: Oh, wait a minute.

Could we approach, Your Honor?

THE COURT: Sure.

(Whereupon, there was a discussion held at

the bench off the record.)

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 4 of 189 PagelD #: 1186

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL 277

THE COURT: All right, ladies and gentlemen,
I am going to step outside with the attorneys for just
a moment, and the reporter. Pliease don't speculate
about the reason for that. Don't discuss the case
amongst yourselves while you are sitting here, and we
will be back to you in just a moment. Thank you.

(Whereupon, the following took place outside
the presence of the jury.)

THE COURT: Okay. Mr. Mottola.

MR. MOTTOLA: Yes. So I just have an
application that the defense be required to make an
offer of proof as to what Mr. McGriff's wife would say.
I don't believe she was a witness at the scene. I
don't know why she is being called.

MS. BURKE: Your Honor, if I may,

Miss McGriff had been married to Mr. McGriff for 25
years. She knows what his hobbies are. She knows the
instrument that was used in this incident and she can
attest to what it was, because Mr. Mottola has been
repeatedly calling it a knife. And she knows that her
husband uses it to repair wires, speakers and wires and
things like that. She knows it's a wire stripper.

That's the extent of her testimony.

MR. MOTTOLA: Just if I could just respond

just briefly, Your Honor.

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 5 of 189 PagelD #: 1187

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

NZO RIFF - TRIAL
LORE MCG 278

Whether or not it was a knife or a wire
stripper I would argue is collateral, completely. It's
a dangerous instrument he used to plunge into Mohammed
Khalifa five times. He admitted it on the stand. And
several times throughout his own testimony he referred
to it as a knife. He only stuck to it as a wire cutter
mostly on direct and occasionally on cross, but
ultimately called it a knife, and referred to it as a
knife in the grand jury, including the testimony that I
impeached him with.

THE COURT: Okay. I mean, I think that's a
collateral issue so... I don't see how that's relevant.
I don't see how it's relevant.

MS. BURKE: Note my exception for the record.

THE COURT: Understood. Okay. Thank you.

(Whereupon, the following took place within
the presence of the jury.)

MS. BURKE: May we approach, Your Honor?

THE COURT: Sure.

(Whereupon, there was a discussion held at
the bench off the record.)

THE COURT: All right, ladies and gentlemen,
Miss McGriff is not going to be a witness at this
trial. That is based upon a ruling made by me. You

are not to speculate about the reasons for that ruling.

Vav

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 6 of 189 PagelD #: 1188

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

RENZ RIFF - TRIAL
LO O MCG 279

But simply, that's the reason why she is not
testifying.

So if she is outside and she wishes to come
in and observe, that's certainly fine.

(Whereupon, there was a pause in the
proceedings.)

THE COURT: All right, Miss Burke.

MS. BURKE: Your Honor, at this time I would
call Dominique Boyd.

She's in the first room to the left.

COURT OFFICER: Okay.

THE COURT: Okay.

(Whereupon, there was a pause in the
proceedings.)

COURT OFFICER: Ready for the witness, Your

Honor?

THE COURT: Yes. Thank you.

COURT OFFICER: Witness entering.

THE CLERK: Please face me. Raise your right
hand.

DOMINIQUE BOYD,
called as a witness, having been first duly sworn by the
clerk of the court, was examined and testified as follows:
THE WITNESS: Yes.

THE CLERK: Okay. Please be seated. Watch

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 7 of 189 PagelD #: 1189

 

DOMINIQUE BOYD - DIRECT EXAMINATION - BURKE 280
1 the chair, it's on wheels.
O 2 Once you get comfortable I will ask you to
3 please state your name for the record.
4 THE WITNESS: Okay.
5 | THE CLERK: And also spell your name for the
6 record.
7 THE WITNESS: Dominique Boyd.
8 THE CLERK: Spell your name for the record.
9 THE WITNESS: D-O-M-I-N~-I-Q-U-E, B-O-Y-D.
10 THE CLERK: Thank you very much.
11 THE COURT: All right. So, Miss Boyd, just
12 make yourself comfortable again. When you answer
C) 13 questions, nice and loud so they can hear you in the
14 empty seats in the back.
15 THE WITNESS: Okay.
16 THE COURT: Miss Burke, whenever you are
17 ready.
18 DIRECT EXAMINATION
19 BY MS. BURKE:
20 Q Good morning, Miss Boyd.
21 A Good morning.
22 Q By whom are you employed?
23 A The FDNY.
24 Q What does FDNY stand for?
CO 25 A Fire Department of New York.
Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 8 of 189 PagelID #: 1190

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

DOMINIQUE BOYD ~ DIRECT EXAMINATION - BURKE

281
Q What capacity?
A I am sorry?
Q In what capacity are you employed?
A I am an EMT.
Q What is an EMT?
A Emergency medical technician.
Q How long have you been an EMT?
A I've been an EMT for about six years; with the fire

department for three.

Q Were you employed as an EMT on August 11, 2015?

A Yes.

Q And were you working that day?

A Yes.

Q Can you tell me what shift you were working?

A Second shift.

Q What is the second shift? What are the hours?

A 9 a.m. to 5 p.m.

Q And during your shift of 9 a.m. to 5 p.m. did you
happen to receive a call involving an incident at or around
Boerum Place in Brooklyn, New York?

A Uh, well we got the call. The call was on

Livingston Street.

Q Livingston and what? Do you recall?
A I'm not too sure.
Q Is there something that would refresh your

Vav

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 9 of 189 PagelD #: 1191

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

DOMINIQUE BOYD - DIRECT EXAMINATION - BURKE

282

recollection?

A No. I just know it was on Livingston Street.

Q Okay. Do you recall approximately what time it
was?

A No.

Q Could it have been in the morning or in the
afternoon?

A Um, I'm not sure what time it was in. I know the
Sun was out, So...

Q Once you received the call what, if anything, did
you do?

A Uh, well we went to Livingston, looking for a

patient. We didn't find the patient. So we riding around

and finally found the patient. I am just not sure exactly

where it was. I know it was in the vicinity but not sure
where.

Q Did you write a report as to this incident?

A Yes, I did write the report.

Q Would your report refresh your recollection as to

where you found the person?

A Yeah. You could --
Q Do you have your report with you?
A It's there (indicating).

MS. BURKE: May I, Your Honor?

THE WITNESS: It's in my bag.

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 10 of 189 PagelD #: 1192

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

DOMINIQUE BOYD - DIRECT EXAMINATION - BURKE 283

COURT OFFICER: I will get it.

MS. BURKE: Your Honor, for the record, I'm
handing what's been retrieved from the witness's bag.
It's about three or four pieces of paper.

THE COURT: Okay. Just use that to refresh
your recollection, Miss Boyd.

THE WITNESS: Mmm-hmm.

THE COURT: If it does. And then when you
finish looking at that, let us know.

(Whereupon, there was a pause in the

proceedings.)
A Okay. The report just has Livingston and Court.
Q Okay. Without reading from the report --

THE COURT: Thank you.

A Oh, sorry.

Q Is your recollection refreshed? Do you remember
where the call came to?

A Livingston and Court.

Q Okay. Does the report reflect where you saw the
person at?

A No.

Q When you encountered this person, can you tell me
what happened?

A Um, well we got on scene, and I mean there's not

much that I remember, but I just know that the patient was

VaVv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 11 of 189 PagelD #: 1193

10
11
12
i3
14
15
16
17
18
19
20
21
22
23
24

25

 

 

DOMINIQUE BOYD - DIRECT EXAMINATION - BURKE 284

like a little irate. He didn't want us to touch him or he
didn't want us to help him. He was very verbally abusive
and really aggressive.

Q And when you say verbally abusive, can you
demonstrate for the Court what was said?

A Um, he was calling us, uh, niggers and bitches and
he didn't want us to touch him. He was just saying, don't
touch me. Get off of me.

Then we had to call for, um, I had to call another
crew to sedate him because he didn't want us to touch him.

Q You testified that we tried to treat him.

Who was the other person that was with you?

A My partner, Aniqua Watkins.

Q Is she a black female?

A Yes, she is.

Q How long were you with the patient?

A I'm not sure. A few minutes.

Q And during the time that you were with him were you

able to control him?

A No, we wasn't able to control him, not until the
medics get there.

Q What, if anything, did you see the medics do?

A Mmm... I don't really remember much. I mean... I
can't tell you what the medics did.

Q You testified that he was a little erratic you

Vdav

 

 
 

.

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 12 of 189 PagelD #: 1194

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

DOMINIQUE BOYD - DIRECT EXAMINATION - BURKE

285
said?
A Yeah.
Q Can you explain to the jury what you mean by that?

A Well he was fighting us and, you know, he didn't
want us to touch him. He was calling us niggers. He didn't
want to be treated at all. Not even with oxygen. He didn't

want us to touch him. He was yelling and screaming.

Q And do you recall what he was yelling and
screaming?
A Yeah. Don't touch me. Get off of me. He was

calling us niggers. I don't want you niggers to touch me.

Q Did you transport the patient to the hospital?

A Yes, we did.

Q And which hospital did you transport him to?

A To Methodist.

Q How long did it take you to get him to the
hospital?

A I'm not sure.

Q Do you recall what type of injuries the patient
had?

A Um, stab wounds.

Q You recall where?

A I'm not sure exactly where.

Q Is there something that would refresh your
recollection?

Vav

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 13 of 189 PagelD #: 1195

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

DOMINIQUE BOYD - DIRECT EXAMINATION - BURKE 286

(Whereupon, there was a pause in the
proceedings.)

MS. BURKE: Just for the record, Miss Boyd is
looking at her report.

THE COURT: That's okay. If that would help
refresh your recollection, you can go ahead and do
that. Again, just let us know when you are done. And
when you answer, don't read from the report.

THE WITNESS: Okay.

(Whereupon, there was a pause in the

proceedings.)

A I'm done.

Q Is your recollection refreshed?
A Yes.

Okay. So I know he had a few stab wounds to his
face and his back.
Q Okay. And is this report a fair and accurate

representation of what happened on this day?

A Yes, it is.
Q Is it the report that you prepared?
A Yes.

MS. BURKE: At this time I would move the EMT
report into evidence as Defense...
THE COURT: As Defense A.

MS. BURKE: Defense A, Your Honor.

VdaVv

 

 
 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 14 of 189 PagelD #: 1196

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

DOMINIQUE BOYD - DIRECT EXAMINATION - BURKE 287

THE COURT: Is that on consent?

MR. MOTTOLA: I have no objection outside of
just making it subject to redaction for personal
information.

THE COURT: Okay. That was, I am sorry, EMS
report?

MS. BURKE: Yes, Your Honor.

Q Miss Boyd, on the third page of your report there's
a paragraph that describes what happened.

COURT OFFICER: You need this back?
(Indicating).

MS. BURKE: I am sorry. Maybe the second

page. May I?

Q Where it says narrative history text?

A Mmm-hmm.

Q Could you read that to the jury, please?

A Patient found ambulatory on scene, patient states

he was stabbed by someone. Patient has two stab wounds to
the left side of his back. One stab wound to right jaw.
And one stab wound to left forehead above eyebrow.

Patient was very combative, uncooperative, verbally
abusive and assaulted crew. Patient was taken off O 2.
Only allowed one set of vitals and not allowing crew to
dress wounds. ALS was called for sedation. Rescue arrived

on scene and took over patient care. Bleeding was

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 15 of 189 PagelD #: 1197

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

DOMINIQUE BOYD - CROSS EXAMINATION - MOTTOLA 288

controlled and wound covered. Patient transported in prone
position due to comfort without incident.

Q In that report you said the patient assaulted the
crew.

Were you one of the crew members that the patient
assaulted?

A Well yeah, ‘cause he was, um, like I said, he
didn't want us to touch him. So, you know, to get us away
from him it was kind of like pushing us off of him, swinging
his arms around, trying to get us off of him.

MS. BURKE: Nothing further.
CROSS EXAMINATION

BY MR. MOTTOLA:

Q Good morning, Miss Boyd.

A Good morning.

Q You've been working for the FDNY you said three
years?

A Yes.

Q You have been an EMT for six years?

A Yes.

Q How many, I guess, patients, right, that you refer

to them as patients?
A Right.
Q How many patients would you say you've responded to

with your ambulance in your six years?

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 16 of 189 PagelD #: 1198

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

DOMINIQUE BOYD - CROSS EXAMINATION - MOTTOLA

289
MS. BURKE: Objection. Relevance.
THE COURT: Overruled. If I determine
ultimately that it is irrelevant I will strike it.
A Can you repeat the question?
Q Approximately how many different patients have you

responded to with your ambulance over the six years?
MS. BURKE: Objection to different.
A A lot --
THE COURT: Miss Boyd, if you hear objection,

you have to wait for me to tell you whether you can

answer.
THE WITNESS: Okay.
THE COURT: All right. Overruled.
Go ahead.
A Thousands of patients.
Q Okay. Have you ever had difficulty with a patient
before?

A All the time.
Q Okay. Thank you, Miss Boyd.

MR. MOTTOLA: I have nothing further.

THE WITNESS: You're welcome.

MS. BURKE: Nothing further.

THE COURT: Okay. Miss Boyd, thank you so
much. You may step down.

THE WITNESS: Thanks.

VaVv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 17 of 189 PagelD #: 1199

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
290

(Whereupon, the witness was excused from the
stand. )

MS. BURKE: Defense has no further witnesses,
Your Honor.

THE COURT: Okay. Defense rests?

MS. BURKE: Defense rests.

THE COURT: Thank you.

Okay, ladies and gentlemen, that will
conclude the testimony in this matter. I am going to
send you back into the jury room for a little bit while
I address some issues with the attorneys. Please don't
speculate about what those might be.

Don't discuss the case amongst yourselves or
with anyone else. And we will bring you back out in
just a little while. Thank you.

(Whereupon, the jury left the courtroom.)

THE COURT: Miss Burke, Mr. Wittwer.

MR. WITTWER: Yes, Your Honor.

At this time I am moving for a trial order of
dismissal pursuant to CPL 209, subsection 10 of the
attempt assault one, the top count in this case. Penal
law 110/120, subsection 1. Because the People --

THE COURT: Keep your voice up a little bit.

MR. WITTWER: Thank you, Your Honor.

Because the People have not made out an

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 18 of 189 PagelID #: 1200

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZ RIFF - TRIAL
0 O MCG 291

intent on Mr. McGriff's part to cause serious physical
injury.

Your Honor has heard testimony now on the
defense case Mr. McGriff was not the aggressor in the
incident. That Mr. McGriff's actions in the incident
were to deter the complainant from continuing to pursue
and threaten him. Which suggests that his intention
was not to cause a substantial risk of death or
disfigurement, rather to subdue his attacker. And no
evidence or medical records that detail the extent of
the injuries in this case which do not amount to
serious physical injury under our law.

The knife wounds that Mr. Khalifa suffered
were one inch in length. They were minor injuries for
which he left the hospital less than 24 hours after
medical personnel began to treat him. So we know that
the injuries in this case were not significant to the
point of serious physical injury.

We now have substantial evidence that
Mr. McGriff's intent was to fight back rather than to
cause grave injury.

And again, I would remind the Court there is
no evidence Mr. McGriff made statements to the point he
wanted to badly injure this individual. There is no

evidence that his intent was to injure him in a more

Vdv

 

 
|

 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 19 of 189 PagelD #: 1201

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
292

substantial way than he was. And I think most
significantly there were no intervening factors that
would prevented Mr. McGriff from seriously injuring
Mr. Khalifa by stabbing him, he simply chose to stop
and run.

I think the fact that he ran away is also
indicative of the fact that there is no evidence that
this was an attempt to cause serious physical injury.
So I would ask the Court to dismiss that count.

THE COURT: Okay.

MR. MOTTOLA: Just regarding the injury, Your
Honor, I renew the comments I made at the trial order
of dismissals at the close of the People's case. We
know there is no serious physical injury. That's why
we reduced or dismissed the B felony and the defendant
sits charged with the attempted assault in the first
degree.

Regarding Mr. McGriff's mental state, I would
just say that is an issue of credibility and it should
be left up to the jury to decide. And the People rely
on the record.

THE COURT: Thank you.

(Whereupon, there was a pause in the
proceedings.)

THE COURT: All right. Thank you.

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 20 of 189 PagelD #: 1202

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
0 O MCG TRI 293

The motion for the trial order of dismissals
to count one is denied.

Why don't you come up as to pre-charge
requests.

(Whereupon, there was a discussion held at
the bench off the record.)

THE COURT: All right. I had an opportunity
to review the special requests. People had made a
request that the defendant is an interested witness be
included, which it is. And the general charge about
that there is no specific way that People are required
to prove their case, that's in the language as well.

Let's talk, defense had requested
justification, which is in there. Use of physical
force. And they had also made a request for a missing
witness charge.

Let's put that on the record.

MR. WITTWER: Thank you, Your Honor.

We are requesting the missing witness charge.
We are asking the Court in its discretion to give the
charge. We noting particularly that the People both in
voir dire and opening addressed the fact they weren't
going to call the complainant in this case, Mohammed
Khalifa. And throughout voir dire I want to make a

record asked, encouraged the jurors that it was

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 21 of 189 PagelD #: 1203

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

ENZ GRIFF - TRIAL
LOR O MC RI 294

important that they be willing to listen to the facts
without the complaining witness and not hold it against
them that the complainant isn't called, even though
this instruction does, because jurors are permitted in
our law to draw inferences from the fact that the
complainant is not called.

Where the complaining witness would be the
most significant eyewitness one would expect the People
to call, this is a situation where it is uniquely
important we receive this charge. The four factors
that the complainant has material knowledge about the
issue. Clearly he was present for the entire incident.
He is in control of the People would be expected to
testify favorably. Testify favorably.

Doesn't mean in the case law that the witness
would be a good witness or the witness would be a
witness that, you know, presented themselves well. But
rather that they would, that they would testify to
material information that would allow the People to
make their burden.

For that reason, Mr. Khalifa is clearly a
witness that the People would be expected to call and
testify favorably, not because he doesn't have issue,
which makes him a difficult witness, which I suspect is

the reason why the People decided not to call him.

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 22 of 189 PagelD #: 1204

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
295

Remember it was, he was an eyewitness to
information that was served as evidence, help the
People meet their burden in this case that the third
factor not be cumulative. None of the witnesses the
People called were witnesses to the entire set of
events. Mr. Khalifa would add a significant amount of,
amount for testimony and evidence for the witness.

In terms of availability, the People are
aware Mr. Khalifa has been through the justice system
prosecuted by the District Attorney's Office since this
incident. So, that means we know for a fact that
Mr. Khalifa was actually in the custody and control of
the government where the People, while these charges
were pending, had an opportunity to speak to him.

Additionally, I believe the People have
information as to his whereabouts in terms of his
brother's address. So I think we are clearly entitled
to the missing witness charge.

I am asking the Court, we are raising it now,
in its discretion to give the charge because it is so
central to this case and because I think that, that the
Court should protect Mr. McGriff's right to a fair
trial and due process, even where his attorneys made
mistakes, to prevent reversible error.

Asking the Court in its discretion to give

Vdav

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 23 of 189 PagelD #: 1205

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

RENZO MCGRIFF - TRIAL
LO 296

the instruction.

THE COURT: Yes.

MR. MOTTOLA: Judge, at the bench you
presented us with the Court of Appeals case People
versus Carr. I don't have the cite handy.

But specifically that the defense is required
at the close of the People's case to make this
application. They did not do so. I know it, as it
appears to be a technicality to the defense, it's still
an untimely motion.

This was not a surprise by the People. We
voir dired the issue. The defense voir dired on the
issue. They have known from the very beginning
Mr. Khalifa was a very high probability he would be
missing, would not testify in this case.

That's the first ground which I am objecting.

Regarding any kind of expectation of
Mr. Khalifa, we have testimony before this jury from
everyone interacted with him that day, or at least
within the proximity of the events of this case, we
have three civilian eyewitness females, we have the
defendant's version of what happened, we have the
ambulance, the EMT that testified this morning.
Everything about that testimony suggests that

Mr. Khalifa was erratic. And we know in the medical

Vav

 

 
le

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 24 of 189 PagelD #: 1206

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

RENZO MCGRIFF - TRIAL
LO 297

records was positive on cocaine.

There is nothing at all we heard in any way
that suggests we could expect anything from him that
would in any way further my case, would even be
coherent in a court of law.

I will also add it's our position there on
the third prong of it being cumulative, whatever
happened before they got to Court Street wasn't
criminal. It's not relevant. It is a collateral issue
to this case. We have three eyewitnesses. You have a
911 caller. You have the defendant's testimony of what
happened. It is cumulative for that very reason.

I have nothing else to say, Your Honor.

Thank you.

MR. WITTWER: May I briefly add one thing for
the record, Your Honor?

THE COURT: You may.

MR. WITTWER: Thank you.

I just want to make it clear on the decision
not to raise the missing witness charge in the People's
case, before the close of the People's case in chief
was not a strategic decision by the defense, it was an
error. The Court has a chance to rectify the lean in
the case law for the requirement that it be raised

prior to the People's resting so they will have notice,

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 25 of 189 PagelD #: 1207

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
298

so if they choose to, they may perhaps even, you know,
be able to call the witness who was missing to avoid
the charge.

In this case we know that's not the
Situation. We know there was no circumstance in which
the People was going to attempt to call this witness,
because they opened on the fact they weren't calling
him, so no harm was done by this late request. So I
think that's relevant in terms of balancing the
equities here. I would just ask the Court to consider
that.

(Whereupon, there was a pause in the
proceedings.)

THE COURT: There is case after case after
case that talks about the denial of a missing witness
charge made at this stage would not be error. But I
indicated at the bench and I will, since this is an
issue that's been all over this case from the
beginning, it's really not a surprise to anyone that
the issue has come up, I am willing to consider it.

My question, Mr. Mottola, is, what efforts
have the People made to find Mr. Khalifa?

MR. MOTTOLA: Yes.

At the grand jury stage, Your Honor, we did

attempt to subpoena him so we could get him to the

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 26 of 189 PagelD #: 1208

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

RENZO RIFF - TRIAL
LO MCG 299

grand jury and at least interview him before we
determined whether or not we would, one, proceed with
charges against Mr. McGriff. And two, put him into the
grand jury as a witness.

I sent detective investigators to the only
residence we have at the time, which is what we had in
his medical records, which I later learned is an
address that belongs to, I believe one of his actual
blood brother. It's 6th Street address here in
Brooklyn.

The brother told our investigators then and
he told them again in September when they went out,
when this case was pending before Your Honor, we
attempted to secure Miss Guy with the material witness
order and the trap and trace, he had not seen his
brother, Mr. Khalifa. That he had stayed there in the
past and that he assumed that was the only address.

This is further corroborated from the Defense
Exhibit A which was in evidence this morning, the
pre-hospital care report Mr. Khalifa. He did give a
date of birth to Miss Boyd 12/10/83. His address he
put unknown, which to me indicates he did not give an
address.

Outside of the efforts to secure him at the

grand jury stage and again at pretrial, we have not

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 27 of 189 PagelD #: 1209

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
G 300

attempted to bring him in under a subpoena since there
was no jurisdiction after grand jury to subpoena him by
Court order.

I have no indication he is even alive at this
point. The last contact he had with Criminal Court I
suspect was sometime this fall. But I do not know that
for sure.

So those are the efforts the People made to
try to locate him.

THE COURT: Were you -- did anyone check with
the assistant assigned in this Criminal Court case to
see if he ever showed up?

MR. MOTTOLA: Yes, Your Honor. I believe he
did show up. I believe the case was resolved, however.
It was, I think it was sometime after, it was a,
shortly after the arrest of Mr. McGriff in this case.

I believe there was a misdemeanor case or a lower level
felony reduced to Criminal Court which he was making
appearances, I believe was resolved many months ago.

THE COURT: Do you have anybody reach out to
his defense counsel in that matter?

MR. MOTTOLA: I cannot say. I can't make
that application. No.

THE COURT: Okay.

MR. MOTTOLA: I did not.

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 28 of 189 PageID #: 1210

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
301

(Whereupon, there was a pause in the
proceedings.)

MS. BURKE: Your Honor, it's my understanding
that through our investigation Mr. Khalifa was still
out on a warrant on the criminal matter.

MR. MOTTOLA: Wouldn't that further my point
that he is out there and the police are looking for him
and we don't know where he was? If he stopped at any
point, he would have been brought to court and put in
our custody and I could have found him.

MS. BURKE: The Court is well aware police
looking for people with misdemeanor warrants. That's
usually when they catch them, committing another crime
is when the warrant is activated.

THE COURT: Well perhaps he hasn't been
arrested in the interim. We don't know.

MS. BURKE: It's my understanding, if the
People were aware, Mr. Khalifa was coming in on his
misdemeanor case making appearances in court, then they
should have had an opportunity to speak with him then.

The fact that they only tried back in August
when this case was initiated and again in September,
over a year later to try and secure his appearance,
says that the People were not diligently looking for

him in this matter.

Vdv

 

 
le

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 29 of 189 PagelD #: 1211

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
302

MR. MOTTOLA: Your Honor, I only have
subpoena power to compel someone to appear at the grand
jury stage. Outside of that, I only have it once we
begin trial. I sent our detective investigators out
when we were here before Judge Cyrulnik, and I went
before the Judge to secure a trap and trace for
Kadeisha Guy so we could learn about where she was.

. Because counsel decided to write on a hearing
for a showup, the case was adjourned to now.

So, the only times I was able to compel
Mr. Khalifa was when I made my efforts to do so. I
just, I take offense to the comment that I was not
diligent, Your Honor.

THE COURT: Thank you.

(Whereupon, there was a pause in the
proceedings.)

THE COURT: Come on up.

(Whereupon, there was a discussion held at
the bench off the record.)

THE COURT: All right. So based on our
discussion at the bench, while I believe that it is an
equally strong argument could be made that Mr. Khalifa
is not under the control of the People any more than
he's under the control of defense counsel, in an

abundance of caution I am going to give the missing

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 30 of 189 PagelD #: 1212

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
ORENZO 303

witness charge, since if it ever got to that stage and
the Appellate Division determined that it was, indeed
it was required and it wasn't given, it would be, per
se, reversible error. So I will give that charge just
as I said for that particular reason.

We also discussed that I will submit to the
jury the two counts, attempted assault one and assault
two.

No other lessers beyond that. Correct?

MR. MOTTOLA: Yes.

THE COURT: Correct. Okay.

All right. Let me give you, if you want,
another by 11 o'clock or so, just go over your
remaining notes in anticipation of summation and then
we will bring the jury in. Okay.

Second call on the trial case.

(Whereupon, there was a break in the
proceedings and then resumed shortly thereafter.)

(Whereupon, other business was conducted and
then the case continued.)

THE CLERK: Recalling the case on trial back
on the record.

THE COURT: You can line up the jury.

THE CLERK: The parties are present but the

jury panel is not present at this moment.

Vdav

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 31 of 189 PagelD #: 1213

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
CG 304

(Whereupon, there was a pause in the
proceedings.)

COURT OFFICER: Ready, Your Honor?

THE COURT: All right. Let's go.

I have some brief pre-summation instructions
anyway so you have a few minutes more.

MS. BURKE: You have brief what, Your Honor?

Sorry.

THE COURT: Excuse me, pre-summation
instructions.

(Whereupon, there was a pause in the
proceedings.)

THE COURT: Counsels, you want to take a
seat, please? Let's go. Okay.

COURT OFFICER: Jury entering.

(Whereupon, the jury entered the courtroom.)

THE CLERK: Okay. The jury panel is present
and properly seated.

Does each side waive the jury roll call?

MR. MOTTOLA: So waived.

MS. BURKE: So waived.

THE CLERK: Thank you.

THE COURT: Thank you.

Members of the jury, you're now going to hear

the summations of the lawyers. Following the

Vdv

 

 
 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 32 of 189 PagelID #: 1214

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

LORENZO MCGRIFF ~- TRIAL
305

summations I will instruct you on the law and you'll
begin your deliberations.

Under our law, defense counsel must sum up
first, and the prosecutor must follow. The lawyers may
not speak to you after that time.

Summations provide each lawyer with an
opportunity to review the evidence and submit for your
consideration the facts, inferences and conclusions
that they contend may be properly drawn from the
evidence.

If you find that a lawyer has accurately
summarized and analyzed the evidence, and if you find
that the inferences and conclusions that the lawyer
asks you to draw from that evidence are reasonable,
logical and consistent with the evidence, then you may
adopt those inferences and conclusions.

Members of the jury, I'll ask you to bear in
mind the following points.

First, you are the finders of fact. And it
is for you and you alone to determine the facts from
the evidence that you find to be truthful and accurate.
Thus, whatever the lawyers say and however they say it,
you should remember that what the lawyers say is simply
argument that's being submitted for your consideration.

Second, remember that the lawyers are not

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 33 of 189 PagelD #: 1215

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF ~- TRIAL
° 306

witnesses in this case. So if a lawyer asserts as fact
something that is not based on the evidence, you must
disregard it. Remember, nothing the lawyers say at any
time is evidence. So nothing that the lawyers say in
their summations is evidence. You have heard the
evidence and you must decide this case on the evidence
as you find it and the law as I explain it.

Third, during the summations one lawyer's
recollection of the evidence may in all good faith
differ from the recollection of the other lawyer, or
from your own recollection.

And the lawyers will undoubtedly differ on
the conclusions that are to be drawn from the evidence.
It's your own recollection, your own understanding,
your own evaluation of the evidence that controls.
Regardless of what the lawyers have said or will say
about the evidence, you and you alone are the judges of
the facts in this case.

If during your deliberations you need to have
your recollection of the testimony refreshed, you may
have all or any portion of the testimony read back to
you.

Further, remember that under the law I am
responsible for explaining the law, not the lawyers.

If you think there is any difference between what the

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 34 of 189 PagelD #: 1216

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - BURKE 307

lawyers may have said and what I say the law is, your
sworn duty as jurors is to follow my instructions on
the law as you have indicated that you would.

And fifth, if during the summations I sustain
an objection to a comment of a lawyer, then that
comment will be stricken from the record and you must
disregard it as if it had never been said. If I
overrule an objection, or on my own indicate that a
comment must be disregarded, my ruling indicates only
that the comment either does or does not violate one of
the rules of law set down for lawyers to follow during
summations. It's not an attempt I have an opinion
about what is said or about the facts of the case or
whether the defendant is guilty or not guilty.

Remember, under the law, you and you alone
judge what facts, if any, are proven, whether the
defendant is guilty or not guilty. Not I, and not the
lawyers.

All right. We now turn to the summations.
And you will hear first from Miss Burke. Thank you.

MS. BURKE: Good morning, ladies and
gentlemen of the jury.

THE JURY: Good morning.

MS. BURKE: The question before you now is

whether or not you believe that the prosecution has

Vdv

 

 
|

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 _ Filed 04/15/21 Page 35 of 189 PagelD #: 1217

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS — BURKE 308

proved their case beyond a reasonable doubt. The
question that you are going to have to answer basically
is whether or not Lorenzo McGriff is guilty of
attempted assault in the first degree and attempted
assault in the second degree. And the reason why you
should say no to those questions I am going to
elaborate for you.

In order to prove beyond a reasonable doubt,
"cause that's their burden, that Mr. McGriff is guilty
of attempted assault in the first degree, Mr. Mottola
and Miss D'Agostino would have to prove to you that
Mr. McGriff intentionally attempted to cause serious
physical injury to Mohammed Khalifa by means of a
deadly weapon or dangerous instrument. And they have
to also prove to you that he was not justified in doing
so.

So, I am going to break these elements down
for you.

Intentionally means that someone deliberately
has done something to be deliberate about something.
It means that you have -- it has to be done ina
careful and unhurried way. Careful and unhurried,
that's what deliberate means. That's how you prove
something was intentional.

Now I want you to look at the facts in this

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 36 of 189 PagelD #: 1218

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - BURKE 309

case. And if you look at the facts in this case,
there's no way that you would come up with the
conclusion that Mr. McGriff's actions were deliberate,
careful, planned in any way, shape or form. And the
reason why you must come up with that conclusion is
because the incident was quick by all accounts. By all
witnesses accounts it was a very quick incident.

On the videos, the videos, each video is a
matter of seconds. Maybe a minute and a half on some.
Maybe 30 to 40 seconds on other videos. The action was
quick, according to all the witnesses involved.

Miss Toribio, she testified that she
witnessed the incident. She heard yelling. She saw
the encounter and she saw them run away.

Miss Guy, whose sister taped the video -- who
taped the incident says she heard yelling, she saw some
of the stabbing 'cause they went out of view and she
saw them run away.

The third witness says that she heard
yelling, she saw the incident, she saw the parties run
away.

And each woman that described the incident
said it was quick. It was a matters of seconds. It
was a matter of moments. It was not carefully planned.

It was not long, thought-out thing that it was.

VdaVv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 37 of 189 PagelD #: 1219

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - BURKE 310

Happened in an instant. That's how you know that the
encounter was not deliberate on the part of
Mr. McGriff.

The last video that you will see, and I will
play the videos again, shows that the encounter between
the two parties probably lasted maybe about sixty
seconds. Could not have been a deliberate encounter.

And the reason why it was not deliberate is
because Mr. McGriff did not plan on meeting Mohammed
Khalifa that day. He planned on taking his wife to
work as he normally does. He went to work, did his
job, wanted to enjoy his lunch hour in beautiful
downtown Brooklyn. Take his stroll for his daily
exercise.

He didn't plan on saying oh, let me meet up
with Mohammed Khalifa on Joralemon Street. Or let me
let him follow me. Oh, let me take out this instrument
and defend myself against him. Nothing was planned.
Everything was -- the only plan he had was to enjoy
your day. But that's not what happened. He did
encounter Mr. Khalifa.

The other element is serious physical injury.
I want to come back to his day in a minute.

You will know that Mr. Khalifa did not suffer

a serious physical injury based on the testimony of the

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 38 of 189 PagelID #: 1220

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - BURKE 311

witnesses who all say yeah, he was bleeding, but he got
up and he chased after Mr. McGriff. He chased him for
blocks.

If you were seriously wounded, if you were
seriously injured, if you were seriously hurt, you're
going to stay there and wait for medical attention. Or
you may not be able to get up to wait for medical
attention. You are not going to chase somebody for
block after block after block after block, yelling at
them, and screaming at them. That shows that he was
not seriously injured.

The testimony of the witnesses say he was
bleeding but he was still screaming. Mr. McGriff's
testimony said that Mr. Khalifa followed him and
followed him and followed him.

The medical records that you're going to look
at will show you that he was not seriously injured. He
had superficial wounds.

Miss Boyd, the EMT person testified that he
didn't want her to touch him. He did not want her to
dress his wounds. He did not want her to or her
partner to tend to him.

That's not a man who is seriously, physically
injured. That's a man who has some superficial cuts,

not a serious physical injury.

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 39 of 189 PagelD #: 1221

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

 

 

LORENZO MCGRIFF - SUMMATIONS - BURKE 312

But I'll go through the medical testimony
with you to make sure that you understand that fully.

In the medical records you're gonna see that
there was no damage to the arteries, there was no
damage to any major organs, there were no damage to,
there were no bones that were broken. Some of the cuts
were a centimeter, two to three centimeters. Had to be
stitched. Some weren't even stitched, some were just
dressed. So these stab wounds (indicating) were not
the deep stab wounds that you hear thinking puncturing,
penetrating wounds. They were superficial cuts, not
serious physical injury.

The third part is with the deadly weapon or
instrument. It is true that Mr. McGriff carried a wire
stripper with him, was referred to as a knife by
Mr. Mottola. And even Mr. McGriff may have said knife
on the stand, but when he was allowed to explain what
it was, he told you what it was. It's a little thing
that you strip wire with because he repairs headphones,
earphones and speakers with. It is not a knife. It is
a weapon that he carried with him because that's his
hobby, to repair items with it.

He didn't have it in his pocket thinking that
he would have to use it to defend himself against

Mr. Khalifa. But he did have this instrument and he

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 40 of 189 PagelD #: 1222

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - BURKE 313

did use it against Mr. Khalifa.

The main issue and the issue that you should
focus on when you're in the jury room is whether or not
he is justified in using that instrument against
Mr. Khalifa. That's what this boils down to. Should
he have responded the way he did? Is he justified in
responding the way that he did?

The Judge is going to give you some jury
instructions on what justification is. But use your
everyday common sense when you are tackling this
question. Did Mr. Khalifa get what he called for? In
plain language, did his mouth write a check that his
body couldn't cash? Did Mr. McGriff respond to what
Mr. Khalifa asked for? Was Mr. McGriff justified in
defending himself physically with the amount of force
that he did against Mr. Khalifa?

The answer is, he was absolutely justified,
absolutely without question justified in responding to
Mr. Khalifa the way he did.

The reason why you should come up with that
conclusion is this. Mr. McGriff on his lunch hour is
walking down the street minding his own business. He
encounters a stranger, who bumps him. Elbows him
(indicating) purposely. Mr. McGriff tries to ignore

it, shake it off, continue on his way. But this

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 41 of 189 PagelD #: 1223

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - BURKE 314

stranger wouldn't have it. This stranger wouldn't
stop. This stranger was relentless. This stranger
called him a nigger. This stranger called him a slave.
This stranger told him go back to Africa. Man he never
met before. Had never seen before. Had never had an
encounter before with him. Used these words when he
met Mr. McGriff.

I want to give you a brief history of the
word nigger.

MR. MOTTOLA: Objection.

THE COURT: Sustained.

MS. BURKE: Historically --

MR. MOTTOLA: Objection.

THE COURT: Sustained.

MS. BURKE: When the word nigger was used --

MR. MOTTOLA: Objection.

THE COURT: Approach, please.

(Whereupon, there was a discussion held at
the bench off the record.)

MS. BURKE: When Mr. McGriff was called the N
word he explained to you that he thought Mr. Khalifa
was a little crazy. A little off his rocker. Because
who in this day and age would have called somebody on
the street and say that to him? Especially a man

Mr. McGriff's size. He is six foot one, on the plus

Vdv

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 42 of 189 PagelD #: 1224

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - BURKE 315

Side of 275 pounds. He is a big black man. He is not
the man that you walk up and say those words to.
Shouldn't say it to anybody. He is not the man you
should walk up to and say those words to.

But even though he was called this word
repeatedly, he tried to walk away. He tried flight.

He tried to get away. He tried to distance himself
from this racial hatred. He tried to distance himself
from this crazy man. He tried to distance himself from
this person who was using these vial words.

But Mr. Khalifa wouldn't have it.

Mr. Khalifa followed him down Joralemon Street, saying
slave, go back to Africa. Nigger.

Mr. McGriff kept walking. Mr. McGriff
changed his direction. Mr. McGriff crossed the street
to get away from the hatred. Mr. McGriff walked up the
block to get away from the racism. Mr. McGriff crossed
the street again to try to distance himself from this
man.

But Mr. Khalifa, who you are going to read in
the medical records was high on cocaine, continued to
follow him. This cocaine induced crazy man continued
to call him names, continued to walk after him.
Continued to follow him.

Now if you have a crazy person calling you

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 43 of 189 PagelD #: 1225

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

 

 

LORENZO MCGRIFF - SUMMATIONS - BURKE 316

names and walking behind you, you walk faster. You try
to get away. You try to lose him in the crowd. But if
that person continues to follow you for block after

block after block, you get upset, you get concerned,

you become more acutely aware of what's going on. You
start fearing for your safety. Because the word nigger
isn't just a word, it's often times used with violence.

MR. MOTTOLA: Objection.

THE COURT: Sustained.

MS. BURKE: Mr. McGriff, he felt that he was
in danger. Mr. McGriff knew the history of the word.

THE COURT: Sustained.

Jury's to disregard the last statement.

MS. BURKE: Mr. McGriff tried to get away
from the hatred and the violence. 'Til it came a point
he even crossed in front of traffic, thinking this
guy's not going to follow me in traffic. I am going to
be able to get away from him. And he thought he had
lost him. Until he turned his back.

And when he turned his back, what he saw was
this man who is yelling these racist things, who is
yelling these ugly words, who is following him
repeatedly and repeatedly, block after block, what he
Saw was the man bending down and picking up a brick

(indicating), putting it in a shirt and whirling it

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 44 of 189 PagelD #: 1226

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - BURKE 317

around (indicating).

You could imagine what was going through
Mr. McGriff's mind as he saw this man, saying these
hateful things, and coming at him with a brick. Coming
at him with a dangerous, deadly instrument. Coming at
him, calling him names, and turning this thing
(indicating) around and around. Mr. McGriff felt that
his life was in danger and he was justified in feeling
that way.

So what did Mr. McGriff do? He defended
himself. He defended himself against the man wielding
the brick. He defended himself against the man who was
calling him hateful names. He turned, he confronted
Mr. Khalifa.

You heard the testimony of one of the
witnesses. She said I heard him say, you're going to
say that again? What do you think she was referring
to? She was referring to the words that Mr. Khalifa
was calling Mr. McGriff. She was referring to those
hateful words.

And Mr. McGriff tried to get Mr. Khalifa to
back up off of him. He didn't immediately pull out an
instrument and stab Mr. Khalifa. He told him get out
of here. He pushed him away (indicating). He tried to

intimidate him into turning away.

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 45 of 189 PagelD #: 1227

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFEF - SUMMATIONS - BURKE 318

Mr. Khalifa did not turn away. Mr. Khalifa
still had that brick in his hand (indicating). He
still came after Mr. McGriff. Mr. McGriff tried to
walk away.

And you're gonna see the video, I will play
it in a minute, that when Mr. McGriff turned to walk
away, Mr. Khalifa took a step forward with that brick
in his hand. And the only thing left, the only
response left for Mr. McGriff to do was to protect
himself. And the way that he protected himself was to
take out this instrument and to stab Mr. Khalifa with
the instrument. They struggled. They fell into the
door front.

No one knows what happened inside because no
one saw what happened inside the store, but Mr. McGriff
stabbed Mr. Khalifa until he dropped the brick
(indicating). Until he was no longer a physical
threat. Until he no longer had that deadly weapon in
his hand. Mr. McGriff got up and ran away.

But it didn't end there. 'Cause Mr. Khalifa
still ran after him. Still followed him. Stab wounds
to his face, to his side, to his back. He is bleeding
profusely, according to some of the witnesses, but he's
still chasing after Mr. McGriff.

Why? Why is he so set on pursuing

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 46 of 189 PagelD #: 1228

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - BURKE 319

Mr. McGriff? We don't know why. He is not here. He
didn't even come to testify. Other than seeing a
picture of him or a video of him, you don't know any of
the thoughts that were going through his mind at the
time that he pursued Mr. McGriff.

He is not here to tell you why he called
Mr. McGriff a nigger. He is not here to tell you why
he called him a slave. He is not here to tell you why
he chased after him block after block after block.

He is not here to tell you why he picked up
that brick. He is not here to tell you why he put it
in a shirt and swung it as if he was going to hit
Mr. McGriff with this brick. He is not here to tell
you why even after he had gotten stabbed by Mr. McGriff
he continued to pursue him. He is not here to tell you
why he continued to follow him block after block after
block. And still screaming these words at him. And
still saying these nasty things to him. And still
chase after him.

But because he had dropped the block -- the
brick, I am sorry, Mr. McGriff only continued to walk
away. You'll notice that as long as Mr. Khalifa did
not have that brick in his hand, Mr. McGriff walked.

Or ran. Or walked or ran or changed directions. As

long as he didn't have the brick in his hand.

Vdv

 

 
le

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 47 of 189 PagelD #: 1229

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - BURKE 320

But the moment he picked up that brick, the
moment he became a physical threat, the moment he
attempted to hurt Mr. McGriff with the brick instead of
just his words, Mr. McGriff turned and defended
himself, and Mr. McGriff was absolutely justified in
doing so.

Mr. McGriff gets arrested by the police,

Mr. Khalifa is worked on by the EMT. And even while
he's being treated, or attempted to be treated by EMT,
he's continuing to say these vial things.

You saw Miss Boyd up here. She was trying to
render aid and assistance to this man. What did he do?
He said you nigger bitch. Get your hands off me.

Don't touch me nigger bitch. Don't touch me.

These are the words he said to the person who
was trying to render aid to him. He was still out of
control. He was still in a rage. He was still saying
these racist, vial things. He was still acting out of
control.

This is the man that Mr. McGriff encountered
the entire time. This is the man that Mr. McGriff
defended himself from. This is the man that
Mr. McGriff was absolutely justified in defending
himself against.

I'm going to play the tapes so I can show you

Vdav

 

 
le

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 48 of 189 PagelID #: 1230

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFEF - SUMMATIONS - BURKE 321

exactly where Mr. Khalifa picked up the brick and show
you that Mr. McGriff was walking away up until that
point so you can see with your own eyes that

Mr. McGriff was not the aggressor. That Mr. McGriff
didn't start this thing. That it didn't start when
Miss Toriio saw it. It didn't start where the portion
where Miss Guy saw it. It didn't start when the third
witness saw it. It started way before that.

It didn't end when Mr. McGriff confronted
Mr. Khalifa. It didn't end even when police arrested
Mr. McGriff. It didn't even end in the ambulance when
Mr. Khalifa was calling the treating people, the people
who were treating him, these vial, nasty names.

You'll see that his behavior continued even
in the hospital where he had to be strapped down in
order to be treated. He was acting like a madman. A
madman who even refused medical attention to the point
where he signed himself out, less than 24 hours later.
The next morning Mr. Khalifa signed himself out of the
hospital.

You are going to be able to read the medical
records and it's going to show you that he pulled the
I.V.s out of his arm. He took off his hospital gown.
He demanded his clothes back. The clothes that had his

blood on it. The clothes that he had on the day

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 49 of 189 PagelD #: 1231

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - BURKE 322

before. He wanted those clothes back. And you will
see that security had to escort him off hospital
property.

But Mr. Khalifa wasn't here to tell you any
of that stuff. He's missing. Where is he? Why isn't
he here to face Mr. McGriff? He followed him for many,
many blocks. Why isn't he here to tell you what
happened? The only person who came here to tell you
what happened from the beginning to the end is the man
that sits on trial before you. The man that they're
saying intentionally assaulted Mr. Khalifa.

And I am telling you Mr. McGriff was
justified in answering the call that Mr. Khalifa put
out there. Mr. McGriff, when he could not run any
further, when he couldn't walk any further, he stood
there and defended himself.

Bear with me, ladies and gentlemen.

(Whereupon, a videotape was played.)

MS. BURKE: It's almost there.

MR. WITTWER: Dim the lights?

MS. BURKE: Just give me a moment. I need to
make sure I can see the numbers on the computer.

(Whereupon, there was a pause in the
proceedings.)

MS. BURKE: May we have the lights, please?

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 50 of 189 PagelD #: 1232

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - BURKE 323

You see Mr. McGriff is coming across the
street here (indicating)? And in his testimony he said
that he ran through traffic trying to avoid Mr. Khalifa
(indicating). There is Mr. Khalifa right behind him.
You saw where he bent down and picked up the brick.

(Whereupon, the videotape was stopped.)

MS. BURKE: I am just going to back it up

briefly.

(Whereupon, a videotape was played.)

MS. BURKE: Your Honor, may I have the laser
pointer?

(Whereupon, the videotape was stopped.)

MS. BURKE: This is this.

THE COURT: Yes, that's it. Red button.

MS. BURKE: One moment.

(Whereupon, there was a pause in the
proceedings.)

(Whereupon, a videotape was played.)

MS. BURKE: Now Mr. McGriff testified that he
had already gone through Joralemon Street, had crossed
over to the Borough Hall side and (indicating) crossed
in front of traffic. And you see Mr. McGriff slowly
walking. But behind him (indicating) there's
Mr. Khalifa, he just bent down and picked up a brick.

He's wrapping it in his shirt and he's just whirling it

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 51 of 189 PagelD #: 1233

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - BURKE 324

around his head. There's Mr. Khalifa (indicating)
still pursuing Mr. McGriff with this brick in his hand
inside his shirt.

You'll be able to review this film when you
go back in the jury room. And here is Mr. McGriff
coming back to confront Mr. Khalifa (indicating)
because he was tired of running. He saw him with the
brick in his hand and he felt his life was in danger.
They had an encounter. Mr. McGriff asked Mr. Khalifa
to back up off of him. He pushed him away. He told
him to leave him alone.

You see that he tried to get away from
Mr. Khalifa, but that's not what happened. Mr. Khalifa
still had this brick in his hand, whirling it around
and coming after Mr. McGriff.

You'll also see, I am also going to show you
the other video that Miss Guy produced which has a
close-up encounter of the two gentlemen.

(Whereupon, the videotape was stopped.)

MS. BURKE: In the video from Miss Guy you
can see a bit more clearly that Mr. McGriff tried to
walk away again, even though Mr. Khalifa had this brick
in his hand.

Bear with me, ladies and gentlemen. This is

a fast video.

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 52 of 189 PagelD #: 1234

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - BURKE 325

(Whereupon, a videotape was played.)

MS. BURKE: This is a video from Miss Guy.
And you see here -- you don't see anything.

I am going to try to back it up.

You see Mr. McGriff telling him to get away.
Mr. McGriff turns. And you see in the hand of
Mr. Khalifa that he's swinging, he's swinging the
brick. It's not very clear but you can see at that
moment McGriff tried to walk away and Khalifa does, is
coming forward and you see that there's the brick
swinging in his hand.

(Whereupon, the videotape was stopped.)

MS. BURKE: Lights, please.

So when Mr. McGriff turned and defended
himself against Mr. Khalifa, he took that instrument
that he had, and you saw the picture.

I am just technologically challenged today.

THE COURT: You have to switch the...

THE CLERK: I can do it from here.

THE COURT: Let him do it.

MS. BURKE: Thank you.

(Whereupon, there was a pause in the
proceedings.)

MS. BURKE: You see in this picture ~- is

that how high as it goes?

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 53 of 189 PagelD #: 1235

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF ~— SUMMATIONS - BURKE 326

You see in this picture the instrument that
Mr. McGriff had, but you also see in this picture
(indicating) the shirt that Mr. Khalifa had.

Now, the testimony by all three of the
People's witnesses, all three women that testified who
said they saw the stabbing, not one of them, not one of
them said that they saw anything in Mr. Khalifa's
hands. You clearly see he had something in his hands.
You clearly saw on the video that he bent over, picked
up the rock and put it in that shirt that's in his
hand.

Why would all of three of the witnesses not
admit that they saw this item? I don't know. Why did
all three of the prosecution's witnesses say that they
didn't hear any racial slurs? That they didn't hear
the word nigger, that they didn't hear the word slave,
that they didn't hear the words go back to Africa.

The word they did hear is, you're going to
say that again? But they didn't hear anything else.
Not one of them said that they heard his words.

But the one witness that we called other than
Mr. McGriff was the EMT lady, Miss Boyd, she heard the
words. The one witness we called says yes, he was
acting like that, he was saying those words, he was

screaming and yelling those words.

Vdav

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 54 of 189 PagelD #: 1236

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF ~- SUMMATIONS - BURKE 327

Now all three of the ladies said they heard
yelling. All three of the prosecution witnesses said
they heard yelling, but not one of them said we heard
those words. Why is that? But the one witness we
called who is not an interested party clearly heard
those words. All three of the women said they, this
man did not have anything in his hands.

This is the picture with something in his
hands. The video with something in his hands. And
what he had in his hands was a brick in a shirt
(indicating) that he was whirling and coming after
Mr. McGriff with. What he had in his hands was a
dangerous, deadly instrument.

And coupled with the words that he was
saying, Mr. McGriff was frightened. Mr. McGriff was
alarmed. Mr. McGriff was annoyed. Mr. McGriff could
only do the one thing that he could do, and that is
protect himself, ‘cause he had this man coming after
him saying nigger. Slave. Go back to Africa.
(Indicating).

That's what Mr. McGriff was facing. That's
what he was facing when he took out this instrument and
he stabbed Mr. Khalifa. He did it to save his life.
He did it to protect himself. He did it to stop this

cocaine induced, crazy, racist man from hurting him.

VdaVv

 

 

 
|

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 55 of 189 PagelD #: 1237

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - BURKE 328

And you don't have to take my word that
Mr. Khalifa was crazy and cocaine induced. You heard
from Miss Boyd.

I am going to hold this so you can see the

words.

MR. MOTTOLA: The button on top you can zoom
in.

MS. BURKE: Thank you.

MR. MOTTOLA: You're welcome.

MS. BURKE: You heard from --

MR. MOTTOLA: The button's on the right.
Yeah.

MS. BURKE: Give me one second, people.

MR. MOTTOLA: There you go.

MS. BURKE: I am learning this stuff, too.

This is the report that was put in by
Miss Boyd. It's her signature at the bottom where she
says the patient was combative -- thank you --
uncooperative, verbally abusive and assaulted crew. He
was very combative. Uncooperative. Verbally
aggressive and assaulted crew.

This man -- lights, please -- after being
stabbed allegedly five times, four times, five times,
he's still fighting people. He's still using the N

word. He's still struggling. He's still attempting to

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 56 of 189 PagelD #: 1238

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF ~- SUMMATIONS - BURKE 329

hurt other people.

And even in the hospital, you're gonna be
able to read the hospital records, even in the hospital
he was the same way. You're gonna get the entire
medical file and you're gonna be able to read this
hopefully better than I am able to read it now, where
it says, the patient was brought in by EMS highly
uncooperative and agitated.

The patient stood up on the stretcher and
screamed out religious statements prior to cooperating
with the E.R. and surgical team at the trauma bay.
Patient continues to refuse to allow staff to evaluate
and assess.

That was his behavior in the hospital. As
soon as he got in the hospital.

You'll see on page seven of the medical
reports I've highlighted in my portion, it says, when
asked to slide himself over, the patient stood up naked
on the EMS gurney, stepped over to the bed and remained
standing and shouting at the ED staff while bleeding
from several wounds.

He's bleeding and he's still uncooperative.
He's still combative. Patient continued to be
argumentative and aggressive, not providing

information, not allowing a medical evaluation, and not

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 57 of 189 PagelD #: 1239

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - BURKE 330

showing medical capacity.

You'll also read on page 25 of the medical
records cocaine, in his urine, positive. He was high
on cocaine when he confronted Mr. McGriff.

And even the next day on page 53 of the
medical record you will have an opportunity to review
on your own. Discharge note. Patient signed out
against medical advisement. Refused clothing. Removed
all I.V.s access and escorted by security off hospital
property.

He was told of the risk of being prematurely
discharged and they attempted to get his clothing for
him. They even offered him scrubs but the patient
refused and threatened bodily harm if we would not let
him go.

This is Mr. Khalifa's pattern. This is
Mr. Khalifa that everyone knows. Mr. Khalifa threatens
bodily harm apparently to anybody in his path. Clearly
threatened Mr. McGriff. Clearly assaulted the EMT
worker, she testified to that. Clearly threatened the
medical staff who were trying to treat him. And sign
himself out against medical authority.

This man, this racist, this violent person
encountered Mr. McGriff, and Mr. McGriff could do the

only thing that he knew to do to protect himself from

VdvV

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 58 of 189 PagelID #: 1240

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - BURKE 331

this type of man. This man who is not before you, who
has never come to court before you, has never
testified. You don't know his story, the story
everyone else tells about him; violent, racist,
uncooperative, aggressive, argumentative, irrational,
racist.

That's the man that Mr. Khalifa is. That's
the man that the People are trying to say that
Mr. McGriff is not justified in defending himself
against. But the burden is on them. The burden is on
them to prove that Mr. Khalifa -- that Mr. McGriff was
not justified in defending himself against Mr. Khalifa.

And I submit to you, ladies and gentlemen of
the jury, they haven't done that. They haven't done
that at all. And when you go back into your
deliberations and you talk about the facts of the case,
there are some truths that you will have to come up
with. Mr. McGriff stabbed Mr. Khalifa, no doubt in
anybody's mind. Three witnesses testified to it.

Was he justified? That's the issue. That's
the crux of this case. Was he justified in doing so?
And beyond a reasonable doubt. He absolutely was
justified in doing so.

And the only verdict that you should come

back with is a verdict of not guilty. Not guilty to

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 59 of 189 PagelD #: 1241

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - BURKE 332

attempted assault in the first degree. Not guilty of
assault in the second degree.

On behalf of Mr. McGriff, that is the only
verdict you should come back with. Thank you.

THE COURT: Thank you.

(Whereupon, there was a pause in the
proceedings.)

THE COURT: Mr. Mottola, do you need a minute
to set up?

MR. MOTTOLA: Yeah. If you can give me one.

THE COURT: Okay. Ladies and gentlemen, I
will have you step into the jury room for just a few
minutes. Stretch your legs, use the facilities.
Please do not discuss the case amongst yourselves.

I am going to give the People a minute to set
up before their summation. See you in a minute.

(Whereupon, the jury left the courtroom.)

(Whereupon, there was a break in the
proceedings and then resumed shortly thereafter.)

COURT OFFICER: Line them up, Judge?

THE COURT: Yes.

(Whereupon, there was a pause in the
proceedings.)

COURT OFFICER: Ready for the jury, Judge?

THE COURT: Yes.

Vdav

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 60 of 189 PagelD #: 1242

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 333

COURT OFFICER: Jury entering.

(Whereupon, the jury entered the courtroom.)

THE CLERK: Okay. The jury panel's once
again present and properly seated.

Does each side waive the jury roll call?

MR. MOTTOLA: So waived.

THE CLERK: Miss Burke.

MS. BURKE: Yes. So waived.

MR. WITTWER: Yes.

THE CLERK: Thank you, Mr. Wittwer.

THE COURT: Mr. Mottola, whenever you're
ready.

MR. MOTTOLA: Yes. Thank you, Your Honor.

You want your motive for that? When
Mr. McGriff testified he gave it to you. And Janelle
Toribio, she also told us what the motive for that
violent assault was. You are gonna keep on saying what
you are Saying. You are gonna say it again.

We are not here because Mohammed Khalifa ever
had a brick, ever had a weapon at all. He was crude,
he was antagonistic. He followed the defendant several
blocks. He was never armed. He never had a weapon.

And make no mistake, he is the victim in this
case, not Mr. McGriff. Okay.

We are here because given the choice of

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 61 of 189 PagelD #: 1243

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 334

fleeing the situation, fleeing from perhaps a crazy,
unarmed man, resolving the dispute in another way, he
chose violence, ladies and gentlemen. He chose to
remove from his pocket the very knife that you've seen
that's in evidence and plunge this into an unarmed
man's body in his flesh again and again and again, and
three more times once the unarmed man fled from him.
That's why we are here.

He is not a victim. It wasn't self-defense.
It was assault.

Now, there's no question the defendant and
Mohammed Khalifa had an encounter that day. Okay.
They met each other on the street, they had a
conversation, they had a fight. There is no question.
There is no question the only person who suffered any
injuries at all is Mohammed Khalifa. There wasn't a
scratch on the defendant's body. You heard that from
the officer. You heard from it from the defendant.

There is no question the knife, the weapon
introduced in the fight came from this man's pocket.
There is no question given the choice after he attacked
and assaulted Mr. Khalifa of staying there, talking to
the authorities, securing this boulder or brick for us,
he didn't do that. He fled the scene. He fled almost

a half mile. We are going to go through the path he

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 62 of 189 PagelD #: 1244

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 335

took.

Given the choice of calling 911 at any point
on this path, he didn't do so. Those are his choices.
That's why he is in this chair. Because he chose to
assault an unarmed man.

Now this whole case hinges on one thing.
Credibility. We spoke in voir dire about how you judge
credibility, right? You listen to his story, you see
if it makes sense. You look at someone’s body language
and their demeanor.

Three women who do not know the defendant,
they do not know the victim, they do not know each
other. They just so happen to be on Court Street that
same day at that same moment right when this fight had
broken out. They came in court, they sat in that
witness chair, they swore under oath tell each and
every one of you the truth. I submit that they told
you exactly what they saw. They have no bias here.
They have no motive to lie for either party.

These women again and again, I asked them was
anything in Mr. Khalifa's hands? Did you see any
weapon or any brick or any object? And unequivocally
each woman told you no, no, no. Even when pressed on
cross examination.

So who are these women?

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 63 of 189 PagelD #: 1245

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 336

Well first you heard from Janelle Toribio.
She was on Court Street crossing towards 65th Street,
she is a school teacher going to get fingerprinted. At
some point she gets questioned by Mr. Wittwer pointed
out she was seven feet or so right from the witness box
to about where I am standing now. Seven feet from
these two men. Unobstructed view. And she told you
without a doubt no weapon, no object, no brick in the
hands of Mr. Khalifa.

If you need to hear any of the testimony read
back when you are deliberating, feel free to do so.

Now.

"QUESTION: -- on page 8 -- did you see him
with any kind of weapon or object?

"ANSWER: No.

MR. MOTTOLA: Page 16.

"QUESTION: So during the whole time, did you
see the man in the green shirt with any weapon?

"ANSWER: No.

"QUESTION: Did you see him strike the larger
man at all?

"ANSWER: No.

MR. MOTTOLA: One last time on cross.

"QUESTION: And from that distance were you

able to see any weapons at all in the man in the green

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 64 of 189 PagelD #: 1246

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 337

shirt's hands?

"ANSWER: No, I did not.

MR. MOTTOLA: That's Janelle Toribio.

Kadeisha Guy. Who is Kadeisha?

Well Kadeisha was in that car, right? We
know Kadeisha saw because she recorded most of it for
us. She is driving down Court Street, right. The
video that Miss Burke played, the first one from
Livingston Street, it picks up, you see the two men
backing up, backing up, backing up. They get to the
pay loader, then they're off our screen.

That's where Kadeisha guy's car was. She is
in a better spot than the person recording the video.
Because she is in the driver's seat. She is in front
of the person who is actually recording with that
phone. Okay. She tells us something very simple.

I asked her.

"QUESTION: -- page 4 -- do you ever see any
objects or any kind of weapon in the man in the green
shirt's hand?

"ANSWER: No.

MR. MOTTOLA: She's right there when they
bang into her car. Someone in her vehicle took this
photo (indicating). The photo that's in evidence, that

is People's 8 in evidence.

VdvV

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 65 of 189 PagelD #: 1247

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 338

You saw the tape for yourself. Look at the
way this sweater's hanging. You think there is a brick
in there or there is a boulder in there? The sweater
is dangling over the man's arm. It's August. He has
his sweater off. Crazy or not, he knows it's hot.
It's certainly not balled up for the way counsel
demonstrated for you.

You cannot show anything in the video, shows
anybody whirling anything over his head. It didn't
happen. It was a story embellished by the defendant.
We will get to that.

First let's talk about potentially the most
damning for the witness for the defense. That's
Miss Ashley Reyes. Now Ashley was the last civilian
you heard from from the People. She is in front of
that construction site. She is in the middle of the
Sidewalk somewhere across the street the defendant and
Mr. Khalifa ends up. She tells you about a five feet
from her, that's after the initial encounter we see in
Miss Guy's video. After the defendant struck
Mr. Khalifa in the stomach or side at least twice, he
breaks away, he runs towards Miss Reyes.

Whatever fight was happening, the fight is
over. And now it wasn't enough. It was not enough for

Mr. McGriff. Okay. No one talks to Mr. McGriff like

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 66 of 189 PagelD #: 1248

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 339

that. Right? All six foot one, 300 pounds of him. He
is not used to this.

So he chases after the man he already stabbed
twice, the unarmed man, the fleeing man rushing towards
Ashley Reyes, he chases him. And when Mr. Khalifa
falls down, he stabs him three more times, including to
the head. You heard that.

Her testimony page 117.

"QUESTION: Do you recall the man in the
green holding any object like a brick or a rock?

"ANSWER: No.

"QUESTION: Do you recall the man in the
green at any time striking the man with the knife, to
your memory?

"ANSWER: No.

MR. MOTTOLA: Mr. Khalifa was fleeing. He
was fleeing. Make no mistake about it. He wasn't
caught up in a fight with a man 130 pounds heavier than
him, six inches taller than him. He stabbed him twice.
He doesn't have superhuman strength, despite the
cocaine in his system. He is the victim. He is trying
to get away. He is the victim, not the defendant.

There was someone else we heard from who
doesn't mention a brick or a rock.

(Whereupon, an audiotape was played.)

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 67 of 189 PagelD #: 1249

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 340

(Whereupon, the audiotape was stopped.)

MR. MOTTOLA: Don't you think if she saw the
man in the green shirt with a rock, right, a boulder as
he described it, right, a large dramatic brick the
defense wants to show you, whirling anything, holding
anything, striking anything, she would have told you?
Maybe she would have mentioned it? She didn't mention
it. And I submit she didn't mention it because, like
the other three women, it didn't happen. It wasn't
there. She didn't see it. Because it didn't exist.

Now you have to judge the credibility of
these three women and their motive to tell you the
truth. And you have to weigh that against the
credibility of the defendant.

Now the defense has no burden in this case,
that's very clear. He did not have to testify. He did
not have to do anything. But he did. And once he put
himself in that witness chair you have -- he is subject
to the same rules of credibility like any other
witness. You have to evaluate what he's saying, why is
he saying it.

And you're allowed, actually the Judge will
give you the law, he is what's known as an interested
witness by law. He is the only person who is

interested in the verdict that you people, you return.

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 68 of 189 PagelD #: 1250

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 341

"Cause he is the one on trial. Okay.

Miss Reyes, Miss Toribio, right, Miss Guy,
their involvement with this case is done. They come in
and they left. He is the only one left who is
interested in your verdict. You are allowed to
consider that when you look at his testimony.

Let's do that.

I submit to you everything he told you up
there, was an embellishment in some way. Some of it
was a straight up lie.

Now, you had a long time to look at the
defendant. He was in the chair all morning Friday. He
answered questions on direct, he answered questions on
cross. The first thing he wants to tell us is that he
wasn't mad. He wasn't mad August 11 of 2015.

I wasn't mad. I was walking down the street
trying to enjoy my lunch. A random person I don't
know, he is following me, he is saying these horrible
things. Horrible, terrible things that I am not
apologizing for. Okay. Terrible things should never
be said.

He wants to say no, I wasn't mad that I was
being told to go back to Africa or I ama slave. I
wasn't mad, I was fearful.

Okay. Ask yourself why he is saying that to

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 69 of 189 PagelD #: 1251

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS ~- MOTTOLA 342

you. He is saying that because he has to. He needs
you to believe that he was, that he had this fear from
this tiny man, has no weapon, he had this fear. I had
no choice but to pull out my knife, because otherwise
he was going to hit with this brick no one else saw,
that's why he tells you this. He exaggerated that part
of the story.

You saw, I am going to play you Miss Guy's
video, but before I do, again the Court Street video.
You see Mr. Khalifa bend down. I am not saying you
don't. He definitely bends down. If he was picking up
an object as large as this rock, I submit you would
have seen it, okay.

His feet are unobstructed. He bends down,
picks up something. What he picks up we will never
know. Maybe he didn't pick up anything at all, but he
certainly didn't swing it above his head. Someone else
would have seen it. Couldn't have been that large.
Certainly not the size of the brick they are
presenting. You can use your own eyes. You make that
determination for yourself.

But the defendant's back is to Mr. Khalifa.
They're five or six feet apart. The defendant turns
around, clear as day. It's on the video. He turns

around and he begins walking (indicating), I submit to

Vdv

 

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 70 of 189 PagelD #: 1252

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 343

you, menacing towards the unarmed man. He is walking
towards him. Look where they start in the first video.

About that red van, by that red truck, right.
They end up almost by the corner where Miss Guy is.
Mr. Khalifa backed up almost half of an avenue, ladies
and gentlemen, because this man has his knife out
(indicating).

You know what, you don't walk around Brooklyn
and call me those words. I am going to teach you a
lesson. It's not going to be with my fist, it's not
going to be with my wire stripper, it's going to be
with that knife.

I am going to switch this over.

(Whereupon, a videotape was played.)

THE COURT: You want the lights on or off?

MR. MOTTOLA: I am sorry, officer. If you
hit the lights.

Just start from the beginning, Stephanie.

Look at the way he's marching or walking
towards Mr. Khalifa. Mr. Khalifa's the one backing up.
The defendant is the one with his right hand cocked and
he's taking these steps. And now he has the man
grabbed.

I ask you, look at the way the sweater hangs

in the video, again, similar to the photo. This

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 71 of 189 PagelD #: 1253

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA

344
sweater is dangling. There is no eight or ten inch
boulder in that sweater, ladies and gentlemen.

Watch the tape again. Watch it again.
Let it play.
You have seen this video enough. I will not

bore you with it. I am playing to the end for one
point we will get to later.

This fight takes thirty seconds or so. Tape
is running. There goes Mr. McGriff running as fast as
he can.

Officer, you can turn the lights on, please.
Thank you.

(Whereupon, the videotape was stopped.)

MR. MOTTOLA: What does he tell us, right?
He tells us he grabs him. He grabs Mr. Khalifa. We
know that. Right? It's in the photo he grabs him.

And then we see what he does right with that knife,
vicious undercuts twice.

I submit that's where the, you know, the two
left stab wounds in the back came from. Those first
two strikes. He has now struck a man with a knife
twice. You saw the way he was swinging. As vicious as
he could, okay.

He wants to tell you August 11, I wasn't mad.

I wasn't angry.

Vdv

 

 

 
le

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 72 of 189 PagelD #: 1254

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 345

We saw him in court on Friday. You had a
chance to judge his demeanor. He is in court under
oath. He is on trial. There is a Judge next to him.
Jury's here. There are people in the gallery. We were
all here. Court officers were here. Within five
minutes of answering my questions I submit to you he
became extremely angry. Remained that away all
morning. You be the judge of that.

But as angry as he was in court answering
questions, he was ten times angrier August 11, 2015
when a man he didn't know was telling him go back to
Africa.

He won't even give us that. He won't tell us
that he was angry. Being angry is not a crime. He
won't even give us that part. Okay.

Imagine what he will say or how he will
interpret this knife, right, or the fear that he will
exaggerate for you. He won't even tell us he was
angry. Of course he was angry. How could you not be
angry? But no, I was afraid. It doesn't make sense.

You know what else doesn't make sense? He
has the man grabbed here, he stabbed him twice. What
does he tells you, right? I asked him.

You didn't have to pull out this knife. You

didn't have to stab that man. You had your hand cocked

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 73 of 189 PagelD #: 1255

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS ~ MOTTOLA 346

back with as much strength as a man his size has. Why
didn't he, couldn't he punch him in the face again and
again with that same right hand instead of pulling out
the knife, crack him in the face?

You know what, Mr. Khalifa probably deserved
that. If that happened we wouldn't be here. He
wouldn't be in that chair. He didn't do that. It
wasn't because of a brick. It was because he was
teaching him a listen. Here is how I solve my
problems. It's with my knife.

Remember again what Ashley told us. The
defendant tells us I stabbed him twice. He was still
holding on. He has all this strength, he is holding on
to me. He wouldn't let go. I had to stab him three
more times. And then he finally drops the brick and
now I was able to run away.

Well Ashley tells us that those extra stabs,
those three other stab wounds happened after
Mr. Khalifa broke away, and when he was running in her
general direction, okay.

This is the part that I really want you to
focus on, especially when we get to self-defense. Page
113.

"QUESTION: Was there anything on the street

that was blocking your view of these two men?

Vdv

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 74 of 189 PagelD #: 1256

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 347

"ANSWER: No.

MR. MOTTOLA: Page 114.

"QUESTION: What happened after that?

"ANSWER: It was when I noticed that two
people were running towards me that I decided to move
slightly out of the way in front of the store that was
with the construction. I then noticed the one
gentleman was chasing the other gentleman and there was
a knife in his hand. That's when the one person fell
into the construction site of the store.

At that point the other gentleman was already
stabbing him, and at that point you can see there was
blood coming out.

"QUESTION: So the record is clear, what is
the race of the person who was chasing him?

"ANSWER: The Africa American was chasing the
Caucasian man.

"QUESTION: How close did they get to you?

"ANSWER: At that point, they were about five
feet from me.

MR. MOTTOLA: Five feet away, unobstructed
view. Her testimony is as clear as day. Mr. Khalifa
stabbed and he is fleeing and then he's pursued by the
defendant. He is stabbed again and again and again.

When someone's back is to you, they're

Vdav

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 75 of 189 PagelD #: 1257

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 348

running, that's not self-defense. That cannot be
self-defense under our law, ladies and gentlemen. We
are going to get to that. Okay. We are going to get
to the law, but before we do, you know what happened,
right? We know the whole incident.

Counsel did a great job talking about the
whole fight. She didn't mention a thing that happened
after that. I submit everything that happened after
the stabbing, including the defendant running away, is
even more damning behavior. It shows you what he was
thinking on this day. Okay. It shows you his intent.
Shows you exactly what he was trying to do, okay.

Let's start with first him running. First he
tells you I couldn't run from, I couldn't run from
Mohammed Khalifa. I couldn't run. I was winded, I
smoke, or I was walking.

He came up with a thousand reasons. Again,
why he couldn't run away. So he doesn't run away from
the man, but he pulls out a knife, fights him for
thirty seconds, throws as hard as he can, same knife,
in his body. He had no trouble running away after
that. Not as winded as he was, as tired as I imagine
he might be after stabbing and chasing a man. He ran
away after that.

He tells you I couldn't, I had to go.

Vdv

 

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 76 of 189 PagelD #: 1258

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 349

Because Mr. Khalifa's so crazy he is going to get up,
he is going to keep attacking me even though I stabbed
him five times. Again, exaggeration and embellishment.

No one's saying Mr. Khalifa's is a good
person. Doesn't mean he is not protected by our law.
He was stabbed five times. There is no testimony
outside of the defendant that he ever had a weapon.

But he is still a threat. Still a threat to the
defendant. That's what he will have you believe, okay.

Could he have waited on scene? Of course he
could have. The man's down, prone. He stands him,
over him. He is already twice his size. He could have
him on scene but he leaves. Why did he leave? I don't
know. He didn't really answer this. I guess he had to
get back to work. But we know he could have waited.

I have a reason why he might have left. He
is on Court Street 1 o'clock in the afternoon. Dozens
of people are out, maybe a hundred people. You have
seen the video. He just chased a man, he knocks
Mr. Khalifa into that construction site, right?

We know from Janelle Toribio also they went
into the construction site. She told us there are
actually construction workers in that site that she saw
them there, people come out.

If you watch the video, dozens of people walk

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 77 of 189 PagelD #: 1259 -

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 350

by. You think maybe that's why he left? He didn't
want to wait around? Because all these people are on
the scene, you know, they're going about their lives.
When they look up, there is this man stabbing another
man, then he runs away before anyone can identify him.
Before anyone can figure out what happened he's gone.
Because he is the one who is the aggressor here, okay.
That's why he left the scene. Wasn't because he was
afraid of the man that's on the ground who he stabbed
five times.

911. Doesn't call 911 either, right? He
doesn't have to call 911. No obligation. But he hada
cell phone, he told us that. And again, he didn't
call. Why not? I am afraid. He was afraid.

You know, Mr. Khalifa's following him, I have
all this anxiety, I can't call 911. Okay. He couldn't
call 911 when he went right, so he is up, he runs and
he is going, this is his path here, this is People's 12
in evidence.

He couldn't call 911 when he runs towards
Schermerhorn Street? He couldn't pull out this phone,
say hey, there is a crazy guy. You know, he has that
weapon, following me. I am in fear of my life.

He couldn't have done that? He could have.

How about when he got to Clinton Street?

Vdav

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 78 of 189 PagelD #: 1260

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 351

Could he have called 911 then? He could have.

He went out of his way to go to Atlantic
Avenue. He then goes all the way to Boerum, ultimately
he goes down all the way to Bergen. He couldn't call
911 at any point? Of course he could have. He says I
couldn't. He could have. I will tell you why he
didn't.

He did not want to interact with the police
that day. Because he was not under attack by
Mr. Khalifa, okay, he wasn't the victim. He was the
aggressor. He was the man who had the knife and he was
hoping to get away with it.

He almost made it back to work, he got real
close, but all these good samaritans, pedestrians on
the street and Mr. Khalifa who followed the defendant.
They pointed the officers at each location to the next
point, spot, pointed up the block, up the block.
Eventually they caught the man hiding behind the van.

We will get to that, but before we do that,
look at the actual path he takes. Okay. The stabbing
happens on Court Street, Court and Joralemon. He tells
us he works Baltic Street, which is towards the bottom
of the map, Baltic between Court and Clinton, okay. He
is already on Court. Why can't he just run down the

street if he runs down Court Street, right? Those nine

Vdv

 

 

 
 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 79 of 189 PagelD #: 1261

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 352

blocks he hits Baltic, his job is right there. Okay.
He zigzags.

Look at this path. He zigzags up Livingston
to Clinton Street. He then goes against the vehicular
traffic on Clinton Street, which I submit to you is
extremely suspicious. He is going against the traffic
to dodge the police. The stabbing happened on Court.
That's where the witnesses are. That's where the
police is going. He, that's where they are canvassing.

He goes to Clinton, hopes to hide on a back
street. He hits Atlantic and Clinton. He walks past
Court again. He overshot this, goes to Boerum.

If he is going back to his job, what is he
doing? Why is he going from Clinton to Court past
Court to Boerum, then down to Bergen? He is trying to
stay off the main road. Same road that dozens of
people saw him stab an unarmed man. He is hiding. His
actions show you that.

Police Officer Louard tells us that. Officer
Louard, he tells us he gets the call, goes to Court and
Livingston and neither the defendant nor the victim are
there. So, he starts canvassing. He ends up, he goes
against the traffic on Clinton. People point, he goes
to Atlantic. They are pointing. He keeps going.

Eventually he finds the victim. He finds Mr. Khalifa

Vdav

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 80 of 189 PagelD #: 1262

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 353

bleeding from his five stab wounds. Tells him he is
laboring or he tells us he is laboring. He says sit
down, stop right there. Mr. Khalifa, he says, was
cooperative with him. He stayed on scene. EMS
responds --

MS. BURKE: Objection, Your Honor.

THE COURT: Overruled.

MR. MOTTOLA: He stays on scene briefly until
EMS responds, then he goes up the very next block which
is where he is hiding behind that van, okay.

Again, his actions here speak louder than
anything else.

(Whereupon, a videotape was played.)

MR. MOTTOLA: He wants to tell you right now
the officers telling him get down, as this video runs.

Yeah, please.

That the, his testimony, the defendant's
testimony is that the police have already ordered him
to the ground.

(Whereupon, there was a pause in the
proceedings. )

MR. MOTTOLA: Yeah. Just look. He is up
here at the top, he is crouching down, he is on his
feet. He is bending his shoulders down, okay.

The video's running. The video's running, he

Vdv

 

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 81 of 189 PagelD #: 1263

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 354
1 is still there. Then you are going to see the feet of
®@ 2 officers come up right over this side of the van
3 (indicating). He is on the ground. Here come the
4 officers. He is still down.
5 Now you see Louard. Look what the defendant
6 does. He tries to get back up. He tries to get back
7 up.
8 Officer, could you please put the lights on?
9 So Officer Louard tells you he didn't make
10 contact. He didn't see the defendant when he is behind
11 the van, okay.
12 What's Officer Louard's motive to lie when he
C) 13 tells you that? Ask that to yourselves when you are
14 going through his testimony. He came in here, said I
15 got called. I didn't know the guy that was stabbed. I
16 don't know the defendant, okay. I am just doing my job
17 canvassing and I show up, I see this guy. The call's
18 for a stabbing. My gun is out. I am looking. I don't
19 see him. Good samaritan points behind the van. He
20 peeks around the van. Lo and behold we have our
21 defendant on the ground.
22 He wants to tell you no, I wasn't trying to
23 run. I wasn't trying to hide. My knee hurts. I have
24 a bad knee. Remember he told us that. He has an
O) 25 excuse for everything he did that day.
Vdv

 

 

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 82 of 189 PagelD #: 1264

10

11

12

(13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 355

He didn't have an excuse for one thing, the
knife. Where's the knife? Where's the knife? He
tells you it's a wire cutter originally or a wire
stripper. Eventually he started calling it a knife on
the witness stand. Where is it?

I asked him that. He said I don't have it.
Why don't you have it? I didn't want it. Yeah. He
didn't want it because he stabbed a man with it five
times. He is getting rid of the evidence. Why would
he want it? If it was really this wire stripper,
right, that he wants you to believe, wouldn't he have
kept it?

You have eyes. Use your own eyes, everyone.
You can look at that as long as you want. That's not a
wire stripper, that is a knife. Clear as day that's a
knife.

MS. BURKE: Objection.

MR. MOTTOLA: Where is it?

THE COURT: Sustained.

MR. MOTTOLA: We don't have it.

And he told you that he dropped it on Court
Street. But remember I asked him about the grand jury.
In the grand jury he told those people, right, he told
those jurors no, no. I, I put it -- I dropped it on

Boerum.

Vdv

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 83 of 189 PagelD #: 1265

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 356

Okay. Which is important. Because you saw
that map. Boerum is actually the end of his flight
here. So he tells the grand jury I put it, I dropped
it on Boerum Place. Doesn't tell us why. But he says
he dropped it on Boerum.

I submit to you that's the truth, because
Janelle Toribio told you when they exit the
construction site that's right there, sees the
defendant with the bloody knife, puts it his pocket, he
runs away. Somewhere along that crazy path he took, I
submit that he came up with the idea I don't want this
knife because people are following me. He threw the
knife somewhere on Boerum. That's why we don't have
it.

But he told you, he got up there, told you he

wanted to make it look like who cares about the knife,

not important. You know, I was under fear. I was
under stress. I have just dropped it somewhere on
Court.

Nonsense. He knows what he said in the grand
jury. He won't even stick to that, tell you he dropped
it on Boerum. Why? He will say anything to you.

I submit that's exactly what happened when he
told you about this brick. No one else saw the brick

whirling over the head like a sling, okay. None of

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 84 of 189 PagelD #: 1266

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 357

that happened. Only one person told you that it
happened. And he is the interested witness that's
sitting there (indicating). That's the only person.

You are going to get the law in a couple of
minutes. There are two charges. Attempted assault in
the first degree, and assault in the second degree.

We are going to start at the bottom. That's
the assault in the second degree.

The defendant caused physical injury to
Mohammed Khalifa with a dangerous instrument.

Well when you stab someone five times,
bleeding profusely, go to the hospital, you cause them
physical injury. How did he do it? I think we agree
he did it with that knife. That one's easy. That
one's guilty.

Attempted assault in the first degree. I
don't have to prove to you. You see Miss Burke
mentioned a lot about serious physical injury. I don't
have to prove that he suffered a serious physical
injury. In fact, I am telling you he did not suffer
one under the law. All I have to prove to you is that
the defendant was attempting to cause serious physical
injury to Mohammed Khalifa. When you stab someone five
times, including in the head, all right.

You saw the EMT report. I am reading from

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 85 of 189 PagelD #: 1267

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 358

the medical records here from the consultation notes.

Stab wounds to lateral left chest and left
flank, stab wounds to the right cheek, stab wound above
right eyebrow, stab wound to the left forearm.

When you stab someone five times, twice to
the front and the back, twice to the forearm, twice to
the head, what else could you be doing? You are trying
to seriously hurt them.

Just because I submit Mr. Khalifa got lucky
and the defendant got lucky he didn't actually cause a
serious physical injury, doesn't mean that wasn't his
intent. His actions proved to you that's exactly what
it was.

So, the big thing here, right? Is
justification. Well let's say you are sitting there,
you are saying, Mr. Mottola, I don't know. I don't
know. I don't know. What if, what if we can't see it?
The witnesses just missed this, this brick. Something
was in that shirt, that hoodie and I don't know. I
don't know. Maybe, you know, maybe he was within his
right to stab him. Stab him once, stab him twice.

Go back to Ashley's testimony. She's right
there. Once even if you believe that Mr. Khalifa had
any kind of object or the defendant thought he had this

object, once he is stabbed twice, breaks away and is

Vdv

 

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 86 of 189 PagelD #: 1268

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 359

running and fleeing towards that construction site,
okay, the fight is over. The fight is over. He now
can no longer use that knife. He can retreat in
complete safety for himself. The man is done. He is
stabbed and fleeing.

He didn't do that. Because that's not what
this defendant does. He was going to teach Mr. Khalifa
a lesson for those nasty things he said to him. He
followed him and he chased him down. He went to finish
the job. He stabs him three more times. And the law
doesn't permit that. That's not self-defense.

We spoke in voir dire a lot about how you
weren't going to hear from Mr. Khalifa. And I asked
all these people that came in here, this courtroom is
full, 60, 70 jurors. You are the well, or the 14 that
were selected to sit because you said you know what, if
I meet my burden and I prove my case beyond a
reasonable doubt, despite not hearing from Mr. Khalifa
you could return a verdict of guilty.

You don't have to like him. I am not asking
you to like him. No one has to like him. He said
mean, horrible things to this defendant. But he never
had a weapon.

We know his behavior was erratic. Maybe he

had some kind of emotional thing going on. We don't

Vdv

 

 

 
 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 87 of 189 PagelD #: 1269

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - SUMMATIONS - MOTTOLA 360

know. No one knows. He is not here. His voice still
counts. He is still a human being. He is still
protected by the law that protects you, that protects
the Judge, that protects me and Mr. McGriff.

Just because he is not here doesn't mean he
doesn't get a voice in this case. You are his voice.
You can return the verdict that is consistent with the
evidence. He did not deserve what happened to him in
this photo here. Under no view of the evidence was he
armed, and he did not deserve that knife being plunged
into his body five times, no matter what he said.

This defendant is in that chair. He is on
trial because of the choices he made that day. The
choices of escalating a situation where he could have
punched a man, to the situation where he pulled out a
knife. He stabbed him again and again and again. It
was not self-defense. It was assault.

Thank you.

THE COURT: Thank you.

All right, ladies and gentlemen, I am going
to send you out to an early lunch. I will ask you to
be back promptly 2:15. At that point I will charge you
on the law, you will begin your deliberations in this
matter.

In the interim, please don't discuss the case

Vdv

 

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 88 of 189 PagelID #: 1270

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
361

among yourselves or with anyone else. Don't go online
and do any independent research of any kind as we have
discussed multiple times.

I will see you this afternoon. Thank you
very much for your attention. I will see you a little
later. Thank you.

(Whereupon, the jury left the courtroom.)

THE COURT: Okay. 2:15, everyone. Thank you
very much.

Counsels, approach.

(Whereupon, there was a discussion held at
the bench off the record.)

(Whereupon, luncheon recess is taken, after

which the proceedings continued as follows:)

* * * * * * *
AFTERNOON SESSION
* * * * * * *

THE CLERK: Recalling the case on trial of
Lorenzo McGriff. The parties are present. Outside the
presence of the jury.

THE COURT: All right. All appearances are
as previously noted.

Before we call the jury in for the charge I
want to make a record about something that occurred

here in the courtroom this morning.

Vdv

 

 

 
 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 89 of 189 PagelD #: 1271

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
362

You can have a seat. Thank you.

At the, during the defense summation
Miss Burke was holding in her hand an item that
appeared to be a sweater, and at one point dropped it
to the ground and there was a thudding noise, I would
say, that came from that.

That was, by the way, for better or worse,
without objection by the People as to either.

During the People's summation we, I would
note that from my vantage point the projector was up
and so I could not see the defense table well, until
just about a minute or so before Mr. Mottola finished
his comments, his summations.

I noticed that the item that appeared to be
the same sweater that Miss Burke had been holding
during summation was now on the defense table, and the
ends of it were opened and there was an item in the,
sitting inside of it that appeared, from my vantage
point, to be a brick. We sent the jury out and were
due back here for lunch.

I did call the attorneys, I believe
Miss D'Agostino might have stepped out already, but I
called -- actually don't remember, I'm sorry, if you
had --

MS. D'AGOSTINO: I did.

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 90 of 189 PagelD #: 1272

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
363

THE COURT: I am sorry.

MS. D'AGOSTINO: That's okay.

THE COURT: That the attorneys had all come
up and I said to Mr. Wittwer that I wanted that item
out of the courtroom. And he told me that he was
placing it back in his briefcase or his bag. And I
said that I did not want it in the courtroom at all.

Mr. Wittwer's response to me off the record,
I will allow you to correct it if I am wrong, was that
it was demonstrative evidence. And I said it most
certainly is not, and I did not want it here.

Again, that was as well, for better or worse,
without objection by the People to it's continued
presence on the defense table during the People's
summation.

So, leaving aside it's impact on the trial,
which of course since it was sitting there without
objection it is already done, but I'll just let you
know upfront that should there be any note from the
jury referencing those items in any way, I am prepared
to tell them that those items are not evidence and they
are to be completely disregarded.

Second of all, and we may have occasion to
discuss this after the trial is over, I am very, very

concerned about the safety implications of bringing an

VdaVv

 

 

 
 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 91 of 189 PagelD #: 1273

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
° 364

item of that into the courtroom without the knowledge
of the sergeant or the officers. Certainly without
consulting the Court to let me know that was your
intention to do. Had I been told of it I certainly
would have said no.

It was completely inappropriate to have an
item such as that on display at all, but certainly
brought into the court without alerting anyone that
this was taking place. And as I said, I don't know
what if anything will, I will do after the trial is
over. Has nothing to do with it here.

But I will tell you now I do intend to speak
to the administrative Judge about it and see whether
there is, to discuss the safety implications that it
presents for all of us.

So, anything?

MR. WITTWER: Just I apologize, Your Honor.
The intent was not for it to be surreptitious. It has
been removed and will not be brought into the
courtroom.

I spoke to my supervisor when I was out of
the courtroom. I understand it was unsafe to bring it
in and I apologize.

THE COURT: Okay. You can line up the jury.

Thank you.

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 92 of 189 PagelID #: 1274

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 365

(Whereupon, there was a pause in the
proceedings.)

COURT OFFICER: Ready for the jury, Your

Honor?
THE COURT: Yes. Thank you.
. COURT OFFICER: Jury entering.
(Whereupon, the jury entered the courtroom.)
COURT OFFICER: Step in, please.
THE CLERK: Jury is present and properly
seated.

Does each side waive the jury roll call?

MR. MOTTOLA: So waived.

MS. BURKE: So waived.

THE CLERK: Thank you.

THE COURT: Thank you.

Good afternoon, everyone.

THE JURY: Good afternoon.

THE COURT: Can't tell if any of you went
outside 'cause you look like you are not iced over. I
will assume some of you stayed put and stayed warm.
Okay.

So, ladies and gentlemen of the jury, we've
now reached that point in the trial when I am going to
instruct you on the law and you will begin your

deliberations. I am going to divide my instructions

Vdv

 

 

 
 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 93 of 189 PagelD #: 1275

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 366

into three parts.

First, I'll give you the general principles
of law that apply to this and all criminal trials.
Second, I'll instruct you on the law as it applies to
the particular crimes that you're going to consider,
and there are two. And third, I'll explain to you the
process of your deliberations.

So you and I are sitting here together as
judges. As I've said before, you are the judges of the
facts, I'm the judge of the law. Because I'm the judge
of the law, you must apply to the facts as you find
them, the principles of law that I give to you. You
must accept the principles of law as I define them,
whether you agree with them or not.

However, you are the sole judges of the
facts. You're not to consider anything that I say to
you now or anything I said during the trial, any
questions I might have asked, or any rulings that I
made, or even the manner in which I made any of my
rulings as indicating to you that I have an opinion
about this case one way or the other. I have no such
opinion.

In my instructions to you now, I'm not going
to review or summarize the evidence. But I will refer

to particular parts of the evidence if I think that

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 94 of 189 PagelD #: 1276

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 367

it's necessary to explain a point of law relating to
that evidence.

Do not draw any conclusion from the fact that
I refer to some parts of the evidence and not others
that I have an opinion about the importance of any
particular piece of evidence. You are the judges of
the evidence, not me.

Nor should you consider the fact that I give
you any particular instructions, nor the order in which
I give them to you, as intending to communicate to you
any Opinion about how the issues before you should be
resolved or even of their relative importance.

During the trial objections were made by the
parties which sometimes I sustained, sometimes I
overruled. Requests were made which sometimes I
granted and sometimes I denied. These were all matters
of law within my province.

You're not to draw any inferences or
conclusions for or against a witness, the People or the
defendant from these rulings. It's totally up to you
to decide what the facts are, whether one fact is more
important than another fact, whether a witness was
truthful or not truthful, or whether a witness was
accurate or not accurate. These are all matters within

your exclusive power as the judges of the facts.

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 95 of 189 PagelD #: 1277

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 368

The level of my voice or my intonation may
vary during those instructions. If I do that, it's
done to help you understand the instructions. It's not
done to communicate any opinion about the law or the
facts of the case, or whether the defendant is guilty
or not guilty.

Remember, nothing that the attorneys said
during the process of jury selection, in their
openings, or in the making of objections or
applications or in their summations, none of it is
evidence in this case. Your own recollection,
understanding and evaluation of the facts presented by
the evidence at this trial is what controls, regardless
of what the attorneys may have said about the facts.
You and you alone are the sole and exclusive judges of
the facts in this case.

As I've already told you, you're not required
to accept the arguments that either party made during
summations. You may consider the summary and analysis
of the evidence that each side has offered to you. And
accept or reject the arguments that each one has made,
depending upon whether these arguments are reasonable,
logical and consistent with the evidence. And of
course it's ultimately your own obligation to review

carefully and analyze the evidence for yourselves and

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 96 of 189 PagelD #: 1278

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 369

draw your own conclusions from the evidence that you
believe to be truthful.

As judges of the facts, it's your sworn duty
to decide the case based on the evidence admitted
during the trial and to determine all the evidence
fairly and impartially. You must not indulge in
speculation or guesswork, and you are not to consider
anything outside of the evidence. You must decide this
case based solely on the evidence that's before you.

In determining whether the defendant is
guilty or not guilty, you must not consider or
speculate about any matters relating to a possible
sentence or punishment. If there is a verdict of
guilty, the Court and the Court alone determines the
sentence.

In reaching your verdict you're not to be
effected by sympathy for any of the parties, by what
the reaction of the parties or the public may be to
your verdict, or indeed any consideration outside the
case as it's been presented to you in this courtroom.
You should consider only the evidence, both the
testimony and the exhibits, find the facts from what
you consider to be the believable evidence, and apply
the law as I give it to you now. Your verdict will be

determined by the conclusion that you reach, no matter

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 97 of 189 PagelD #: 1279

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 370

whom the verdict helps or hurts.

Now, in evaluating the evidence and the
issues presented, you should use your common sense,
your knowledge and experience just as you would in
making decisions in your everyday life.

When I speak of knowledge and experience in
this context, I mean the sort of knowledge and
experience that an average person would acquire during
the course of their life. But some of you may have
something more than ordinary knowledge or experience in
a certain area. Indeed it may be that you have
developed a special expertise in a certain area, well
beyond what an average person would have.

If you have such a special expertise and if
it relates to some material issue in this case, it
would be wrong for you to rely on this special
expertise to inject into your deliberations either a
fact that's not in evidence, or inferable from the
evidence, or an opinion that couldn't be drawn from the
evidence by a person who didn't have that kind of
special expertise.

The reason it would be wrong to do so is that
you must decide this case only on the evidence that was
presented to you in this courtroom.

So with respect to any material issue in the

Vdv

 

 

 
 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 98 of 189 PagelD #: 1280

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 371

case, you must not use any special expertise you have
to insert into the deliberations evidence that hasn't
been presented in this courtroom during the trial.

So when you judge the facts, you are to
consider only the evidence. The evidence in this case
includes testimony of the witnesses, exhibits that were
received in evidence, and stipulations by the parties.

A stipulation is information that the parties
agreed to present to you, the jury, as evidence without
calling a witness to testify.

Testimony which was stricken from the record
or to which an objection was sustained must be
disregarded by you.

Exhibits that were received in evidence are
available at your request for your inspection and
consideration. Exhibits that were just seen during the
trial or marked for identification but not received in
evidence are not evidence, and thus they are not
available for your inspection and consideration. But
testimony based on exhibits that weren't received in
evidence may be considered by you. It's just that the
item itself, the exhibit itself is not available for
your inspection and consideration.

You're not to draw any inferences, either

favorable or unfavorable, to the People or the

Vdav

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 99 of 189 PagelD #: 1281

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 372

defendant from the fact that a question was asked in
the first place.

Questions alone are not evidence. You're not
to conclude from just a question alone that anything
assumed in the question is true. No matter how
detailed or specific the question was. You must
consider the question along with the witness's answer
and decide whether the answer is credible and reliable.

In deciding whether the People have met their
burden of proof in this case, you should consider all
the evidence or the lack of evidence in deciding
whether the defendant is guilty or not guilty. There
is no legal requirement that the People present
evidence of any specific investigative techniques to
prove their case. Your concern, as I said, is to
determine whether or not the evidence admitted at this
trial proves the defendant's guilt beyond a reasonable
doubt.

As judges of the facts, you alone determine
the truthfulness and the accuracy of the testimony of
each witness that you heard. You must decide whether a
witness told the truth and was accurate, or instead
testified falsely or was mistaken. You must also
decide what importance to give to the testimony that

you do see as truthful and accurate. It's the quality

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 100 of 189 PagelID #: 1282

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 373

of the testimony that controls, not the number of
witnesses who testified.

If you find that any witness has
intentionally testified falsely as to any material
fact, you may disregard that witness's entire
testimony. Or you may disregard so much of it as you
find was untruthful and accept so much of it as you
find to have been truthfully and accurately given.

Now, there's no particular formula for
evaluating the truthfulness and accuracy of another
person's statements or testimony. You bring to this
process all of your varied experiences. In life all of
you frequently decide the truthfulness and accuracy of
statements that are made to you by other people.

The same factors you use to make those
decisions you should use in this case when evaluating
the testimony. Some of the factors that you may wish
to consider in evaluating the testimony of a witness
might include, did the witness have an opportunity to
see or hear the events about which he or she testified?
Did the witness have the ability to recall those events
accurately? Was the testimony of the witness plausible
and likely to be true, or was it implausible and not
likely to be true? Was the testimony of the witness

consistent or inconsistent with other testimony or

Vdv

 

 

 
 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 101 of 189 PagelD #: 1283

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

LORENZO MCGRIFF - JURY TRIAL 374

evidence in this case? Did the manner in which the
witness testified reflect upon the truthfulness of that
witness's testimony? To what extent, if any, did the
witness's background, training, education or experience
affect the believability of the witness's testimony?
Did the witness have a bias, hostility or some other
attitude that affected the truthfulness of the
witness's testimony?

You may consider whether a witness had or did
not have a motive to lie. If a witness had a motive to
lie, you may consider whether and to what extent, if
any, that motive affected the truthfulness of that
witness's testimony.

If a witness did not have a motive to lie,
you may consider that as well in evaluating the
witness's truthfulness. You may consider whether a
witness hopes for or expects to receive a benefit for
testifying. If so, you may consider whether and to
what extent it affected the truthfulness of the
witness's testimony.

You may consider whether a witness has any
interest in the outcome of the case. Or instead
whether the witness has no such interest.

A defendant who testifies is a person who has

an interest in the outcome of the case.

VdaVv

 

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 102 of 189 PagelD #: 1284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 375

You're not required to reject the testimony
of an interested witness. You're not required to
accept the testimony of a witness who has no interest
in the outcome of the case. You may, however, consider
whether an interest in the outcome or the lack of such
an interest affected the truthfulness of the witness's
testimony.

You may consider whether a witness has been
convicted of a crime or has engaged in criminal
conduct; and if so, whether and to what extent it
affects the truthfulness of the witness's testimony.

You're not required to reject the testimony
of a witness who has been convicted of a crime or has
engaged in criminal conduct. You're not required to
accept the testimony of a witness who has not. You
may, however, consider whether a witness's criminal
conviction or conduct has affected the truthfulness of
the witness's testimony. |

With respect to the defendant, a prior
conviction or criminal conduct are not evidence of
guilt in this case. They are not evidence that the
defendant is a person who is disposed to commit crimes.
You're only permitted to consider a conviction or
conduct to evaluate the defendant's truthfulness. Only

for that purpose.

VdVv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 103 of 189 PagelD #: 1285

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 376

You may consider whether a witness made
statements at this trial that are inconsistent with
each other. You may also consider whether a witness
made previous statements that are inconsistent with his
or her testimony at trial. You may consider whether a
witness testified to a fact here at trial that the
witness omitted to state at a prior time when it would
have been reasonable and logical for the witness to
have stated that fact.

In determining whether it would have been
reasonable and logical for the witness to have stated
the omitted fact, you may consider whether the
witness's attention was called to the matter and
whether the witness was specifically asked about it.

If a witness has made such inconsistent
statements or omissions, you may consider whether and
to what extent they affect the truthfulness or accuracy
of the witness's testimony here at this trial.

The contents of a prior inconsistent
statement, if any, are not proof of what happened. You
may use evidence of a prior inconsistent statement, if
there is such evidence, only to evaluate the
truthfulness or accuracy of the witness's testimony
here at the trial.

You may consider whether a witness's

Vdv

 

 

 
 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 104 of 189 PagelD #: 1286

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 377

testimony is consistent with the testimony of other
witnesses or with other evidence in the case.

If there were inconsistencies by or among
witnesses, you may consider whether they were
Significant inconsistencies that relate to important
facts, or instead they were the kind of minor
inconsistencies that one might expect from multiple
witnesses to the same event.

In this case you've heard the testimony of a
police officer. The testimony of a witness should not
be believed solely and simply because the witness is a
police officer. At the same time, a witness's
testimony should not be disbelieved solely and simply
because the witness is a police officer.

In other words, you must not believe or
disbelieve a police officer just because he or she is a
police officer. You must evaluate a police officer's
testimony in the same way that you would evaluate the
testimony of any other witness.

You've heard testimony about the prosecutor
speaking to a witness about the case before the witness
testified at trial. The law does not prohibit a
prosecutor from speaking to a witness about the case
before the witness testifies, nor does it prohibit the

prosecutor from reviewing with the witness the

Vdav

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 105 of 189 PagelD #: 1287

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 378

questions that will be asked at trial.

You've also heard the testimony that a
witness read certain materials pertaining to this case
before testifying at trial or before answering certain
questions. The law does not prohibit a witness from
doing so.

One of the issues in this case is whether the
defendant's use of physical force was justified. On
this issue, you have heard the testimony of the
defendant. The defendant contends that another person,
Mohammed Khalifa, has knowledge relevant to that issue.

The People did not call Mohammed Khalifa as a
witness. The fact that Mohammed Khalifa was not called
as a witness permits, but does not require, an
inference that had he been called, his testimony would
not have supported the People's position on this issue.

Let's talk for a few minutes about
evidentiary inferences.

In evaluating the evidence, you may consider
any fact that is proven and any inference which may be
drawn naturally, reasonably and logically from such
fact. To draw an inference means to infer, to find or
to conclude that a fact exists or does not exist based
upon proof of some other fact or facts.

So for example, you go to bed one night when

Vdv

 

 

 
 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 106 of 189 PagelD #: 1288

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 379

it's not raining. When you wake up in the morning you
look out the window and you don't see rain but you see
that the street and the sidewalk are wet, that people
are wearing raincoats and they're carrying umbrellas.

Under those circumstances it may be
reasonable for you to infer or conclude that it had
rained during the night.

In other words, the fact of rain during the
night is an inference that might be drawn from the
proven facts of the presence of water on the street,
presence of water on the sidewalk, the people in
raincoats and the people carrying umbrellas.

An inference must only be drawn from a proven
fact or facts, and then only if the inference flows
naturally, reasonably and logically from the proven
fact or facts, not if it's speculative.

Therefore, in deciding whether to draw an
inference, you must look at and consider all of the
facts in the light of reason, common sense and
experience.

We now turn to the fundamental principles of
law that apply in all criminal trials. The presumption
of innocence, the burden of proof, and the requirement
of proof beyond a reasonable doubt.

Throughout these proceedings the defendant is

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 107 of 189 PagelD #: 1289

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 380

presumed innocent. As a result, you must find the
defendant not guilty, unless on the evidence presented
at this trial you conclude that the People have proven
the defendant guilty beyond a reasonable doubt.

In determining whether the People have
satisfied their burden of proving the defendant's guilt
beyond a reasonable doubt, you may consider all the
evidence presented, whether by the People or by the
defendant. In doing so, however, remember that even
though the defendant introduced evidence, the burden of
proof remains on the People.

The defendant is not required to prove that
he is not guilty. In fact, he is not required to prove
or disprove anything at all. To the contrary, the
People have the burden of proving the defendant guilty
beyond a reasonable doubt.

That means before you can find the defendant
guilty of a crime, the People must prove beyond a
reasonable doubt every element of the crime, including
that the defendant is the person who committed the
crime.

The burden of proof never shifts from the
People to the defendant. If the People fail to satisfy
their burden of proof, you must find the defendant not

guilty. If the People satisfied their burden of proof,

Vdv

 

 

 
 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 108 of 189 PagelD #: 1290

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 381

you must find the defendant guilty.

So what does the law mean when it requires
proof of guilt beyond a reasonable doubt?

The law uses that term proof beyond a
reasonable doubt to tell you how convincing the
evidence of guilt must be to permit a verdict of
guilty.

The law recognizes that in dealing with human
affairs there are very few things in this world that we
know with absolute certainty. Therefore, the law does
not require the People to prove a defendant guilty
beyond all possible doubt.

On the other hand, it is not sufficient to
prove that the defendant is probably guilty. Ina
criminal case the proof of guilt must be stronger than
that. It must be beyond a reasonable doubt.

So, a reasonable doubt is an honest doubt of
the defendant's guilt for which a reason exists based
upon the nature and quality of the evidence. It is an
actual doubt, not an imaginary one. It is a doubt that
a reasonable person acting in a matter of this
importance would be likely to entertain because of the
evidence that was presented or because of the lack of
convincing evidence.

Proof of guilt beyond a reasonable doubt is

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 109 of 189 PagelD #: 1291

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 382

proof that leaves you so firmly convinced of the
defendant's guilt that you have no reasonable doubt of
the existence of any element of the crime or of the
defendant's identity as the person who committed the
crime.

In determining whether or not the People have
proven the defendant's guilt beyond a reasonable doubt,
you should be guided solely by a full and fair
evaluation of the evidence. After carefully evaluating
the evidence, each of you must decide whether or not
that evidence convinces you beyond a reasonable doubt
of the defendant's guilt.

Whatever your verdict may be, it must not
rest on baseless speculation. Nor may it be influenced
in any way by bias, prejudice, sympathy, or by a desire
to bring an end to your deliberations or a desire to
avoid an unpleasant duty.

If you are not convinced beyond a reasonable
doubt that the defendant is guilty of a charged crime,
you must find him not guilty of that crime. If you are
convinced beyond a reasonable doubt that the defendant
is guilty of a charged crime, you must find him guilty
of that crime.

We've now come to the second part of the

charge in which I am going to submit to you the two

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 110 of 189 PagelD #: 1292

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 383

crimes that you're going to consider. In submitting
these crimes to you I am going to read to you the
definition of the crimes, then I will explain some
terms used in the definition. And then I will list for
you the elements which you must find to have been
proven beyond a reasonable doubt in order to convict
the defendant of each crime.

Let me emphasize that an indictment is simply
an accusation required by the law solely for the
purpose of informing a defendant of the offenses with
which he is charged. It is simply a paper writing.

The allegations set forth in the indictment are not
evidence. And as I say, the indictment is merely the
device required by law to inform a defendant of the
charges against him and to bring those charges to
trial.

So, with respect to counts one and two, the
defendant has raised the defense of justification, also
known as self-defense.

Actually I am going to take a minute.
Everybody with me? Let's take some, couple of deep
breaths, make sure we are all together and we're all
focused. There used to be a Judge here years ago used
to make the jurors stand up, do calisthenics. I am too

old. I am not going to make you do that. Take some

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 111 of 189 PagelD #: 1293

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 384

deep breaths. Make sure you are all still with me.

(Whereupon, there was laughter in the
courtroom. )

THE COURT: So I started, as I started to
say, with respect to counts one and two, both counts
that you are going to consider the defendant has raised
the defense of justification, also known as
self-defense.

The defendant, however, is not required to
prove that he was justified. The People are required
to prove beyond a reasonable doubt that he was not
justified.

So let me explain our law's definition on the
defense of justification as it applies here.

Under our law, a person may use physical
force upon another individual when and to the extent
that he reasonably believes it to be necessary to
defend himself from what he reasonably believes to be
the use or imminent use of physical force by such
person.

The determination of whether a person
reasonably believes physical force to be necessary to
defend himself from what he reasonably believes to be
the use or imminent use of physical force by another

requires you to apply a two part test. The test

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 112 of 189 PagelD #: 1294

10

it

12

13

14

15

16

Le

18

19

20

21

ae

23

24

29

 

 

LORENZO MCGRIFF - JURY TRIAL 385

applies to this case in the following way.

First, the defendant must have actually
believed that Mohammed Khalifa was using or was about
to use physical force against him, and that the
defendant's own use of physical force was necessary to
defend himself from it.

And second, a reasonable person in the
defendant's position, knowing what the defendant knew
and being in the same circumstances, would have had
those same beliefs. It does not matter that the
defendant was or may have been mistaken in his belief,
provided that such belief was both honestly held and
reasonable.

Notwithstanding the rules that I have just
explained, the defendant would not be justified in
using physical force under the following circumstances.

First, the defendant would not be justified
if he was the initial aggressor. Except that the
defendant's use of physical force would nevertheless be
justified if he had withdrawn from the encounter and
effectively communicated that withdrawal to Mohammed
Khalifa, but Mohammed Khalifa persisted in continuing
the incident by the use or threatened use of imminent
physical force. The imminent use of physical force.

Arguing, using abusive language, calling a

Vdav

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 113 of 189 PagelD #: 1295

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 386

person names, or the like, unaccompanied by physical
threats or acts does not make a person an initial
aggressor and does not justify his force.

Initial aggressor means the person who first
attacks or threatens to attack. That is, the first
person who uses or threatens the imminent use of
offensive physical force. The actual striking of the
first blow or inflicting of the first wound, however,
does not necessarily determine who is the initial
aggressor.

A person who reasonably believes that another
is about to use physical force upon him need not wait
until he is struck and wounded -- struck or wounded.
He may in such circumstances be the first to use
physical force, so long as he reasonably believed it
was about to be used against him. He is then not
considered the initial aggressor, even though he
strikes the first blow or inflicts the first wound.

second, the defendant would not be justified
if Mohammed Khalifa's conduct was provoked by the
defendant himself with intent to cause physical injury
to Mohammed Khalifa.

The People are required to prove beyond a
reasonable doubt that the defendant was not justified.

It is therefore an element of each of the two counts

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 114 of 189 PagelD #: 1296

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 387

that the defendant was not justified.

As a result, if you find that the People have
failed to prove beyond a reasonable doubt that the
defendant was not justified, then you must find him not
guilty under counts one and two.

So the first count that you will consider is
the attempt to commit the crime of assault in the first
degree.

Under our law, a person is guilty of assault
in the first degree when with intent to cause serious
physical injury to another person, he causes such
injury to that person by means of a dangerous
instrument.

Some of the terms used in this definition
have their own special meaning in the law. So, serious
physical injury means impairment of a person's physical
condition which creates a substantial risk of death or
which causes death, or serious and protracted
disfigurement, or protracted impairment of health, or
protracted loss or impairment of the function of any
bodily organ.

Intent means conscious objective or purpose.

Thus, a person acts with intent to cause
serious physical injury to another when that person's

conscious objective or purpose is to cause serious

Vdv

 

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 115 of 189 PagelD #: 1297

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 388

physical injury to another.

Dangerous instrument means any instrument,
article or substance which under the circumstances in
which it is used, attempted to be used, or threatened
to be used is readily capable of causing death or other
serious physical injury.

Now under our law, a person is guilty of an
attempt to commit a crime when with the intent to
commit a crime, he engages in conduct which tends to
effect the commission of that crime.

Intent again means a conscious objective or
purpose. Thus, a person acts with intent to commit a
crime when his or her conscious objective or purpose is
to commit that crime.

Conduct which tends to effect the commission
of a crime means conduct which comes dangerously close
Or very near to the completion of the intended crime.

If a person intends to commit a crime and
engages in conduct which carries his or her purpose
forward within dangerous proximity to the completion of
the intended crime, he or she is guilty of an attempt
to commit that crime. It does doesn't matter that the
intended crime was not actually completed. The
person's conduct must be directed towards the

accomplishment of the intended crime. It must go

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 116 of 189 PagelD #: 1298

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFEF - JURY TRIAL 389

beyond planning and mere preparation, but it need not
be the last act necessary to effect the actual
commission of the intended crime. Rather, the conduct
involved must go far enough that it comes dangerously
close or very near to completing the intended crime.

So, in order for you to find the defendant
guilty of attempted assault in the first degree, the
People are required to prove from all the evidence in
the case beyond a reasonable doubt each of the
following three elements.

First, that on or about August 11, 2015, in
the County of Kings, the defendant, Lorenzo McGriff,
intended to commit the crime of assault in the first
degree. And second, that the defendant engaged in
conduct which tended to effect the commission of that
crime. And third, that the defendant was not
justified.

Therefore, if you find that the People have
proven beyond a reasonable doubt each of those three
elements, you must find the defendant guilty of the
crime of attempted assault in the first degree under
the first count.

On the other hand, if you find that the
People have not proven beyond a reasonable doubt any

one or more of those three elements, you must find him

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 117 of 189 PagelD #: 1299

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 390

not guilty of the crime of attempted assault in the
first degree under count one.

The second count you will consider is assault
in the second degree.

Under our law, a person is guilty of assault
in the second degree when with intent to cause physical
injury to another person, he causes such injury to that
person by means of a dangerous instrument.

Physical injury means impairment of physical
condition or substantial pain. Intent again means
conscious objective or purpose.

So a person acts with intent to cause
physical injury to another when that person's conscious
objective or purpose is to cause physical injury to
another.

Dangerous instrument again means any
instrument, article or substance which under the
circumstances in which it is used, attempted to be
used, or threatened to be used, is readily capable of
causing death or other serious physical injury. That
is, serious and protracted disfigurement, protracted
impairment of health, protracted loss or impairment of
the function of any bodily organ.

Under this definition, death or other serious

physical injury need not, in fact, be caused.

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 118 of 189 PagelD #: 1300

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 391

So in order for you to find the defendant
guilty of this crime, the People are required to prove
from all the evidence in the case beyond a reasonable
doubt each of the following three elements.

First, that on or about August 11, 2015, in
the County of Kings, the defendant, Lorenzo McGill
(sic), caused physical injury to Mohammed Khalifa by
means of a dangerous instrument. And second, that the
defendant did so with the intent to cause physical
injury to Mohammed Khalifa. And third, that the
defendant was not justified.

Therefore, if you find that the People have
proven beyond a reasonable doubt each of those three
elements, you must find him guilty of the crime of
assault in the second degree as charged in the second
count.

On the other hand, if you find that the
People have not proven beyond a reasonable doubt any of
those three elements, you must find the defendant not
guilty of assault in the second degree as charged in
the second count.

We've now reached the third and final part of
the charge that deals with the process of your
deliberations.

Your verdict, whether guilty or not guilty,

Vdv

 

 

 
 

 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 119 of 189 PagelD #: 1301

 

LORENZO MCGRIFF - JURY TRIAL 392
1 must be unanimous. Meaning each and every juror must
@ 2 agree to it. Now no one expects that all jurors will
3 have the same view of the case when they first enter
4 the jury room.
D To reach a unanimous verdict you must
6 deliberate with the other jurors. That means you
7 should discuss the evidence and consult with each
8 other, listen to each other, give each other's views
5 careful consideration and reason together when
10 considering the evidence. And when you deliberate, you
1i should do so with an eye toward reaching an agreement,
12 if that can be done without you surrendering your
oO 13 individual judgment.
14 Each of you must decide the case for
15 yourself, but only after a fair and impartial
16 consideration of the evidence with the other jurors.
17 You should not surrender an honest view of the evidence
18 simply because you want the trial to end or because you
19 are outvoted.
20 At the same time you should not hesitate to
21 re-examine your views and change your mind if you
2% become convinced that your position was not correct.
25 In other words, ladies and gentlemen, when
24 you enter the jury room in a few minutes you may have
© 25 individually reached certain tentative opinions and
Vdv

 

 

 

 
 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 120 of 189 PagelID #: 1302

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 393

conclusions. Before finalizing those opinions and
conclusions you should deliberate with the other
jurors. You should be open to reason and be willing to
either adhere to your opinion and conclusions if you
are persuaded that you are correct, or to change your
opinion and conclusions if you are persuaded that you
are not.

In the interest of justice, please make every
effort consistent with your conscience and the evidence
in this case to harmonize your views and decisions in
this case with those of your fellow jurors. And make
every effort to come to a unanimous agreement based on
the law and the facts of the case.

To the best of your ability I ask you to
apply common sense and good judgment. Do not let fear,
favor, sympathy, bias, prejudice or consideration of a
possible sentence or punishment sway your minds in any
way in analyzing the testimony. Decide this case, as
you promised, fairly on the evidence and on the law,
whether you agree with the law or not.

Now under our law the first juror selected is
known as the foreperson. During deliberations the
foreperson's opinion and vote are not entitled to any
more importance than that of any other juror.

Natalie Nikolayeva is the foreperson. What

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 121 of 189 PagelID #: 1303

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 394

we ask the foreperson to do during deliberations is to
sign any written note that the jury sends to the Court.
The foreperson does not have to write the note or agree
with its contents. The foreperson's signature only
indicates that the writing comes from the jury.

You'll get paper for jury notes. Please put
the date and time of the note. Please do not reveal
any information regarding your deliberations or any
votes that you have taken on any count in your note.

When the jury has reached a verdict, guilty
or not guilty, the entire jury will be asked to come
into court. The foreperson will be asked whether the
jury has reached a verdict. And if the foreperson says
yes, she will be asked what the verdict is for each
charged crime. After that, the entire jury will be
asked as a group whether that is their verdict and they
will answer yes or no.

Finally, upon the request of a party, each
juror will be asked individually whether the announced
verdict is the verdict of that juror. And then upon
being asked, each juror will answer yes or no.

Now, I'm holding a form that you are going to
get known as a verdict sheet (indicating). The verdict
sheet lists each count that's being submitted for your

consideration. The manner which you are to consider

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 122 of 189 PagelD #: 1304

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 395

the counts and possible verdicts. Please use the form
to record your verdict with an X or a checkmark in the
appropriate place for each count that you are required
to consider in accordance with my instructions.

You may see any or all of the exhibits which
were received in evidence. Simply write me a note
telling me which exhibit or exhibits you want to see,
have the foreperson sign the note, and specify the date
and time.

As I previously explained, I can only provide
those evidence -- those items that were received in
evidence. If something was just seen in the courtroom,
marked for identification but not moved into evidence,
just used to question the witness, I may not submit
that to you unless it was actually received in
evidence.

You may also have the testimony of any
witness read back in whole or in part. Again, if you
want a readback, write me a note telling me what
testimony you wish to hear. If you are interested in
hearing only a portion of a witness's testimony, please
specify in your note which witness, and with as much
detail as possible, which part of the testimony you
want to hear. If you want to hear all or a portion of

a witness's testimony only during a particular

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 123 of 189 PagelD #: 1305

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 396

examination, for example, direct or cross, specify that
too. Feel free to identify the particular examination
you want to hear by using the name of the lawyer who
conducted it.

The detailed description of what you want to
hear is necessary because we have to read each question
and answer in order to decide whether it's part of what
you asked for. That process normally takes some time,
so please be patient while we search the record to
answer your request.

In the alternative you may request readback
of the entire testimony of a witness or the entire
testimony of a witness during a particular examination.
And if you wish, you can authorize your foreperson to
raise her hand when the court reporter has read
everything you wanted to hear. I will instruct the
reporter to stop reading.

Of course when testimony is read back,
questions to which an objection was sustained, material
that was otherwise stricken from the record is not read
back.

If you would like me to re-read any part of
the legal instructions I have just given you, or if you
have any questions about the instructions, please

indicate that in writing. Again, signed by the

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 124 of 189 PagelID #: 1306

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 397

foreperson, with the date and time stated and give it
to the court officer. Please be as specific as you can
about what part of the instructions want read back or
explained.

Finally there are a few remaining rules which
you must observe during your deliberations.

While you are here in the courthouse
deliberating on the case you will be sequestered.
Meaning you will all be kept together in the jury room
under the supervision of a court officer. You may not
leave the jury room without permission. Other than
today, obviously, lunch will be provided.

If you have a cell phone or other electronic
device, please give it to the court officer to hold for
you while you are engaged in deliberations.

Second, you must deliberate about the case
only when all twelve of you are gathered together in
the jury room. For example, you must not be discussing
the case as you go back and forth from the courtroom to
the jury room. It's simply important that each juror
have an opportunity to hear what another juror has to
say about the case. And by law, that must only be done
when all of you are gathered together in the jury room.

So if for any reason all twelve deliberating

jurors are not together in the jury room, stop

Vdv

 

 

 
 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 125 of 189 PagelD #: 1307

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - JURY TRIAL 398

deliberating until all twelve of you are back together
again. All right.

Third, during your deliberations you must
only discuss the case amongst yourselves. You must not
discuss the case with anyone else, including the court
officer, or permit anyone other than a fellow juror to
discuss the case in your presence.

Fourth, if you have a question or a request,
you must communicate with me by writing a note. The
law requires that you communicate with me in writing in
part to make sure there are no misunderstandings about
what you are asking for. What you want. Give the note
to the court officer, who in turn will give it to me.

When the jury room door is open to give the
court officer the note, please stop deliberating until
the officer has left and the door is closed.

And again, in any note that you send to me,
please do not tell me what the vote of the jury is on
any count. All right.

In just a few minutes the twelve jurors will
be brought into the jury room to start their
deliberations. The two alternate jurors will be
separated from the deliberating jury. The alternate
jurors are not to discuss the case with each other or

anyone else.

Vdv

 

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 126 of 189 PagelD #: 1308

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

FF - AL
LORENZO MCGRI TRI 399

Counsels want to come up.

(Whereupon, there was a discussion held at
the bench off the record.)

THE COURT: All right, ladies and gentlemen,
so as I said we are going to send you back into the
jury room to begin your deliberations. And all twelve
of you, please don't discuss the case, anything about
the case, until all twelve of you are in the room with
the door closed. Enjoy each other's company, guys.
Don't discuss the case or anything about it, and we
will see you back in a while. Thank you so much.

(Whereupon, the jury left the courtroom.)

THE COURT: Okay. I had just clarified up at
the bench any objection to the charge.

MR. MOTTOLA: No, Your Honor.

THE COURT: From the defense.

MS. BURKE: No, Your Honor.

THE COURT: Okay. What I mentioned up at the
bench is I will give you an opportunity, for right now
we will keep the alternates here. You can discuss with
Mr. McGriff and Mr. Wittwer what you want to do about
keeping the alternates, not. Let me know, I guess, as
we get close to the end of the day what you want to do.

If I could ask for, may I get your consent if

we get a request for the exhibits going into the

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 127 of 189 PagelD #: 1309

10

iz

Le

13

14

15

16

17

18

13

20

21

22

an

24

25

 

 

MCG - TR
LORENZO RIFF TAL 400

deliberation room, do we have your consent to send the
exhibits in without calling you back to read the note,
etcetera?

MS. BURKE: Yes, Your Honor.

MR. MOTTOLA: The only exception would be I,
again the medical records. I don't think they
personal, like the address or whatever was redacted. I
can try to get a pencil now. I have no objection to
anything else.

THE COURT: Why don't you look through --

MS. BURKE: The medical records or the FDNY?

MR. MOTTOLA: His medical records --

THE COURT: I think you need a Magic Marker
instead of a pencil.

MR. WITTWER: I have a redaction pencil.

THE COURT: Oh, okay. Great.

In terms of the videos, why don't you come
up.

(Whereupon, there was a discussion held at
the bench off the record.)

THE COURT: Just as we discussed, I'll ask
counsels to look over the medical records for
redactions. And the laptop that goes with the videos,
as long as there's no internet access, no Google,

nothing of that nature that can be used by the

Vdv

 

 

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 128 of 189 PagelD #: 1310

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

M ~
LORENZO MCGRIFF TRIAL 401

deliberating jurors, that's fine.

MR. MOTTOLA: Yes, there is no internet
access on this laptop.

THE COURT: Okay. Thank you.

Second call on the, third call. I have one
other case to do. Thank you.

MR. MOTTOLA: Yes. If I could just make a
record about the laptop, Your Honor.

THE COURT: Oh, sorry. Yes.

MR. MOTTOLA: It's okay.

So I checked the laptop. There is nothing on
it. There does appear to be, it does have access to
wireless internet. Right now it has no connection. I
don't know if they will be -- I am not a hundred
percent certain if they will be able to get on the
court network. Looks like it's connected to my
office's internet. It has no connection, Google,
nothing.

THE COURT: Well usually they get us a laptop
that doesn't have any of that.

MR. MOTTOLA: Okay.

THE COURT: Sort of cleaned off. Maybe you
can check with your tech people.

MR. MOTTOLA: Sure.

Your Honor, I have completely deactivated.

Vdav

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 129 of 189 PagelID #: 1311

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO FF - TRIAL
O MCGRI 402

The computer's in airplane mode. I completely
deactivated any potential wifi issue. I showed it to
counsel.

MR. WITTWER: It's fine.

THE COURT: Great.

(Whereupon, there was a break in the
proceedings and then resumed shortly thereafter.)

(Whereupon, other business was conducted and
then the case continued.)

THE COURT: Want to line up the jury? Not
the alternates.

COURT OFFICER: Okay.

THE COURT: Recalling the case on trial.

THE CLERK: Okay. The parties are present.
Outside the presence of the jury.

THE COURT: We have two notes from the jury.
I have actually given copies of both notes to counsels
to review.

The first one, Court Exhibit Number 1, is
from 3:40 p.m., and it says, is it possible to have two
videos, in parenthesis, surveillance from Livingston
Street and the cell phone video, close parenthesis,
brought into the jury room on a laptop so we can view
the videos close up?

And Court Exhibit Number 2, 3:45, that says,

VdvV

 

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 130 of 189 PagelID #: 1312

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF ~- TRIAL
0 O MCG 403

is it possible to have a written
description/explanation of the two charges brought to
the jury room? Perhaps a copy of the document the
Judge read from? Also, can we please see the medical
records.

So, the videos and the medical records, we
will just provide to them pursuant to your prior
consent, but I want to bring them, the jury in, tell
them that they can't get a written description of the
charges. They're not available to read even if they
need them.

Is there anything else that you would like me
to say in response to that question?

MS. BURKE: No.

MR. MOTTOLA: No.

MS. BURKE: Just inquire if they need it
re-read to them.

THE COURT: Okay. Thank you.

COURT OFFICER: Jury entering.

Step in.

(Whereupon, the jury entered the courtroom.)

THE CLERK: The deliberating jury panel is
present and properly seated.

Does each side waive the jury roll call?

MR. MOTTOLA: So waived.

Vdv

 

 

 
 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 131 of 189 PagelD #: 1313

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

MCGRIFF - TRIAL
LORENZO R 404

MS. BURKE: So waived.

THE CLERK: Okay.

THE COURT: Good afternoon again. I have two
notes from you. Let me just read them.

Court Exhibit Number 1, 3:40 p.m. Is it
possible to have two videos, the surveillance from
Livingston Street and the cell phone video, brought in
the jury room on a laptop so we can view the videos
close up.

We are going to get that to you.

And Court Exhibit Number 2 at 3:45.

Is it possible to have a written
description/explanation of the two charges brought to
the jury room? Perhaps a copy of the document the
Judge read from.

No, you may not get them in writing. But we
are, we stand ready to read them to you or answer any
questions that you may have on those issues.

Also, can we please see the medical records.

We are going to get those to you, too. All
right. They will be coming in as soon as you come back
into the jury room. In the meantime, please don't
discuss the case amongst yourselves until all twelve of
you are back in the room. Thank you very much.

JUROR: May we ask a question?

VdvV

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 132 of 189 PagelD #: 1314

10

Et

12

13

14

15

16

17

18

1

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL 405

JUROR: No.

THE COURT: No. What I need -- no, no. Well

as I indicated, all questions, etcetera, from the jury

have to be in writing, so if you have another question

that you would like us to answer, please write it ona

note, date and time signed by the foreperson, and send

it out to

us. We are ready to answer anything we need

Oo in Wrating.

JUROR: One of the questions we submitted,

are we not going to hear the counts read to us again?

to all of

then --

read them.

charges?

on up.

JUROR: Right.

THE COURT: Well I am prepared to read them
you now --

JUROR: Yes.

THE COURT: -- if that's what you would like.

THE JURY: Yes. We can't have a copy of them

THE COURT: In writing, right, but we will

Okay. Come up -- actually just do this.

Are you asking for the two substantive

JUROR: Yes.

THE COURT: Okay. All right. Actually come

Vdv

 

 

 
 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 133 of 189 PagelID #: 1315

 

 

LORENZO MCGRIFF - TRIAL 406
i (Whereupon, there was a discussion held at
(» 2 the bench off the record.)
3 THE COURT: Okay. All right. The first
4 count that you are considering is attempt to commit the
2D crime of assault in the first degree. I'11l instruct
6 you first on the definition of the crime of assault in
7 the first degree, then I will define attempt, and then
8 we will put them together. All right.
g Under our law, a person is guilty of assault
10 in the first degree when with intent to cause serious
11 physical injury to another person, he causes such
12 injury to that person by means of a dangerous
oO 13 instrument.
14 Serious physical injury means impairment of a
15 person's physical condition which creates a substantial
16 risk of death, or which causes death or serious and
17 protracted disfigurement, or protracted impairment of
18 health, or protracted loss or impairment of the
19 function of any bodily organ.
20 Intent means conscious objective or purpose.
2. Thus, a person acts with intent to cause serious
22 physical injury to another when that person's conscious
23 objective or purpose is to cause serious physical
24 injury to another.
© 2D Dangerous instrument means any instrument,
Vdv

 

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 134 of 189 PagelD #: 1316

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
407

article or substance which under the circumstances in
which it's used, attempted to be used, or threatened to
be used, is readily capable of causing death or other
serious physical injury.

Under our law, a person is guilty of an
attempt to commit a crime when with intent to commit a
crime, he engages in conduct which tends to effect the
commission of such crime.

Intent again means conscious objective or
purpose. Thus, a person acts with intent to commit a
crime when his or her conscious objective or purpose is
to commit that crime.

Conduct which tends to effect the commission
of a crime means conduct which comes dangerously close
or very near to the completion of the intended crime.

If a person intends to commit a crime and
engages in conduct which carries his or her purpose
forward within dangerous proximity to the completion of
the intended crime, he or she is guilty of an attempt
to commit this crime. It does not matter that the
intended crime was not actually completed. The
person's conduct must be directed toward the
accomplishment of the intended crime. It must go
beyond planning and mere preparation, but it need not

be the last act necessary to effect the actual

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 135 of 189 PagelD #: 1317

10

1i

ve

13

14

15

16

173

18

19

20

24.

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL 408

commission of the intended crime. Rather, the conduct
involved must go far enough that it comes dangerously
close or very near to the completion of the intended
crime.

In order for you to find the defendant guilty
of attempted assault in the first degree, the People
are required to prove from all the evidence in the case
beyond a reasonable doubt each of the following three
elements.

First, that on or about August 11, 2015, here
in Brooklyn, the defendant, Lorenzo McGriff, intended
to commit the crime of assault in the first degree.
Second, that the defendant engaged in conduct which
tended to effect the commission of that crime. And
third, that the defendant was not justified.

Therefore, if you find that the People have
proven beyond a reasonable doubt each of those three
elements, you must find the defendant guilty of the
crime of attempted assault in the first degree under
the first count,

On the other hand, if you find that the
People have not proven beyond a reasonable doubt any
one or more of those elements, you must find him not
guilty of attempted assault in the first degree under

the first count.

Vdv

 

 

 
@

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 136 of 189 PagelD #: 1318

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
409

The second count is assault in the second
degree.

Under our law, a person is guilty of assault
in the second degree when with intent to cause physical
injury to another person, he causes such injury to that
person by means of a dangerous instrument.

Physical injury means impairment of physical
condition or substantial pain. Intent means conscious
objective or purpose. Thus, a person acts with intent
to cause physical injury to another when that person's
conscious objective or purpose is to cause physical
injury to another.

Dangerous instrument again means any
instrument, article or substance which under the
circumstances in which it's used, attempted to be used,
or threatened to be used, is readily capable of causing
death or other serious physical injury. That is,
serious and protracted disfigurement, protracted
impairment of health, or protracted loss or impairment
of the function of any bodily organ.

Under this definition, death or other serious
physical injury need not, in fact, be caused.

In order for you to find the defendant guilty
of this crime, the People are required to prove from

all the evidence in the case beyond a reasonable doubt

Vdav

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 137 of 189 PagelD #: 1319

10

11

12

18

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL 410

each of the following three elements.

First, that on or about August 11, 2015, in
the County of Kings, the defendant, Lorenzo McGill,
caused physical injury to Mohammed Khalifa by means of
a dangerous instrument. Second, that the defendant did
so with the intent to cause physical injury to Mohammed
Khalifa. And third, that the defendant was not
justified.

Therefore, if you find that the People have
proven beyond a reasonable doubt each of those three
elements, you must find the defendant guilty of assault
in the second degree under the second count.

On the other hand, if you find that the
People have not proven beyond a reasonable doubt any of
those three elements, you must find him not guilty of
assault in the second degree as charged in the second
count.

All right. Thank you. So please don't
discuss the case until all twelve of you are back in
the room. We are going to send you a laptop, the two
exhibits you requested and the medical records. Thank
you.

(Whereupon, the jury left the courtroom.)

THE COURT: Okay. Just for the record, that

was the reading of the two substantive charges was

Vdv

 

 

 

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 138 of 189 PagelD #: 1320

24

25

 

 

 

LORENZO MCGRIFF - TRIAL Aan

based upon our bench conference up at the bench.

MS. BURKE: Your Honor, just for the record,
when you initially did the jury charge you had misspoke
Mr. McGriff's name, you had called him Mr. McGill. I
thought this was just that you had been mistaken.

MR. MOTTOLA: Yes.

MS. BURKE: But in the second go around you
did the same thing.

THE COURT: I apologize. Let me see. It
should be a typo. Yep, it is. I apologize. Okay.

My apologies, sir.

Just for the record, what else is in the bag?

MR. MOTTOLA: There's nothing else. It's the
bag, the charger and nothing else.

THE COURT: Okay. If you want to step out,
not sitting at the table, that's fine.

(Whereupon, there was a break in the
proceedings and then resumed shortly thereafter.)

MS. BURKE: Your a would ask that the
alternates not be released but be put on phone alert so
they don't have to physically be in the courthouse.

THE COURT: Okay. We discussed that briefly
at the bench. And what I would do is tell the two
alternates to check in with us at 11 a.m. by telephone

here. And to leave their phones on so they can check

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 139 of 189 PagelD #: 1321

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
412

in and see if they're needed in the morning, and we
would call them if there's something that requires
their presence.

That's acceptable to you and your client,
Miss Burke?

MS. BURKE: Yes, Your Honor.

THE COURT: Mr. Mottola.

MR. MOTTOLA: Yes.

THE COURT: Okay. Let's bring in the two
alternates first.

COURT OFFICER: First?

THE COURT: Yes. Thank you.

(Whereupon, there was a pause in the
proceedings.)

COURT OFFICER: You ready, Judge?

THE COURT: Yes. Thank you.

COURT OFFICER: Alternate jurors are
entering.

Have a seat, fellas, in the first row.

(Whereupon, the alternate jurors entered the
courtroom. )

THE COURT: Okay. So, Mr. Nelson,
Mr. Flounoy, the jury is going to continue to
deliberate but I am going to ask the two of you to be

on standby on phone alert. So what that's going to

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 140 of 189 PagelD #: 1322

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
ORENZO 413

mean is we will ask you to call in at 11 a.m. to the
phone number that, we will just make sure that you have
the clerk's number to determine if you are needed.
Leave your cell phones on so we can call you in the
event that we need you at some other time.

In the meantime, you are still serving as
jurors. You are not to discuss the case with anyone or
do any independent research about anything at all
connected with the case. And if you are not needed and
the jury arrives at a verdict, etcetera, we will let
you know when you are discharged. You will call every
day at 11. We will let you know whether your presence
is needed.

Don't discuss the case between you or with
anybody else and we will be in touch. Thank you very
much.

JUROR: Thank you.

(Whereupon, the alternate jurors left the
courtroom. )

COURT OFFICER: Jury entering.

(Whereupon, the jury entered the courtroom.)

THE CLERK: Okay. The deliberating jury
panel is present and properly seated.

Does each side waive the jury roll call?

MR. MOTTOLA: So waived.

Vdv

 

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 141 of 189 PagelD #: 1323

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

RE MCGRIFF - TRIAL
LORENZO MC 414

MS. BURKE: So waived.

THE CLERK: Thank you.

THE COURT: Thank you.

All right, everyone, a long day. A lot of
action today, if you will. So we are going to send you
on your way for the afternoon.

Couple of things. I am going to ask
everybody to be back in the jury room at 9:30 tomorrow
morning. As soon as all twelve of you are back
together in the room, you can go back to work. The
officer will come in and take your lunch order. That
will interrupt you temporarily. But again, as soon as
you are all in the room together you can resume your
deliberations. In the meantime, please don't discuss
the case after you leave here. Don't discuss the case
amongst yourselves or with anyone else. Don't do any
independent research or anything else about the case.

Go home. Clear your heads. Eat a nice
dinner and come back. Get some sleep. Eat your
Wheaties as my mother would have said, and prepared to
come back to work tomorrow.

Thank you very much for your attention and
see you tomorrow morning at 9:30. Thank you.

JUROR: Thank you.

(Whereupon, the jury left the courtroom.)

Vdv

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 142 of 189 PagelD #: 1324

10
Lt
12
13
14
15
16
oi
18
1?
20
21
22
23
24
25

 

 

LORENZO MCGRIFF - TRIAL 415

THE COURT: Okay. So as I said, Mr. McGriff,
we will see you 9:45.

Counsels, you can check in around 10:15. We
will call you if we get a note or something earlier
than that. That's it in the meantime.

All right. Thank you. Bail is continued.
Have a good night.

What are we doing with the laptop, by the
way.

COURT OFFICER: We are going to get it back.

MR. MOTTOLA: Going to give it back to me.
Should I wait?

COURT OFFICER: Yes.

THE COURT: This way you have it. The only
thing is, actually the only thing is then somebody's
got té Guop it off at 9:30.

MR. MOTTOLA: I'll come drop it off at 9:30.

THE COURT: Okay. Thank you. Appreciate it.

* *

* * * * * *

(Whereupon, the proceedings were adjourned to
December 20, 2016.)

* * * * * * * *

It is hereby certified that the foregoing is a true
and accurate transcript of the proceedings.

ee te”

VANESSA DEL VALLE
Senior Court Reporter

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 143 of 189 PagelD #: 1325

10

11

12

138

14

15

16

17

18

19

20

21

22

23

24

25

 

 

416

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS : CRIMINAL TERM : PART 33

Scar ac apt x
THE PEOPLE OF THE STATE OF NEW YORK

Plaintiff,

-against-

LORENZO MCGRIFF,

Defendant.
a a ee ee ee es ee ee es es se es es es ee ee ee ee ess es es es es es 9 es es es ee x
Indict. No. 6248/15 TRIAL

320 Jay Street
Brooklyn, New York

December 20, 2016

BEFORE:
HONORABLE MIRIAM CYRULNIK,
Justice, and a jury.
| (Appearances same as previously noted.)

VANESSA DEL VALLE
Official Court Reporter

* * * te

THE CLERK: Calling number two from the Part
33 calendar, indictment 6248 of 2015, Lorenzo McGriff.
Continuation of the trial from yesterday. All the
parties are present, counsels. The defendant's out on
bail. Outside the presence of the jury panel.

MS. BURKE: Good morning, Your Honor.

THE COURT: Good morning.

All right. We received a dere from the jury

marked as Court Exhibit Number 3. I believe copies

Vdav

 

 

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 144 of 189 PagelD #: 1326

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL 417

were given to counsels.

Can we please have the photo screenshot of
Mr. McGriff and Mr. Khalifa taken from the cell phone
video? That was already provided to them.

Also, will the Judge please explain the
circumstances of each charge again? Can we please be
permitted to take notes on said explanation?

So as I said, they will, they have already
been given the exhibit. And I will bring them in and
at this point re-read the two charges to them and tell
them that they may not take notes about it.

I don't know if either side has anything
specific beyond that that you would like me to say.

MR. MOTTOLA: No, Your Honor.

MS. BURKE: I don't know if -- I am only
reading into it, though. When they say explain the
circumstances of each charge again, I don't understand
what that means.

MR. MOTTOLA: I think what counsel's trying
to say, do they want justification again?

I think from reading the note, the use of the
word again, and they're saying the circumstances of
each charge, I think they're talking about the two
charges that you read the first time.

If they want justification, they can put that

Vdav

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 145 of 189 PagelD #: 1327

10

et

12

13

14

15

16

17

18

19

20

21

22

24

25

 

 

LORENZO MCGRIFF - TRIAL 418

in a note if you want to tell them that.

THE COURT: Very easy. I am not going to
guess about what they want. I will bring them in and
ask them to go back in and write us a note and ask if
they want each substantive charge read again. If they
want some other part of the charge read again, if they
want, ask them to clarify for us exactly what they
want. If that's acceptable to --

MS. BURKE: That's fine.

THE COURT: Okay. All right. Can we line up
the jury, please?

You want to come up?

(Whereupon, there was a discussion held at
the bench off the record.)

COURT OFFICER: You ready for the jury, Your
Honor?

THE COURT: Just a minute.

(Whereupon, there was a pause in the
proceedings. )

THE COURT: All right. Just for the record,
I'm going to read to the jury as follows.

We are unclear about exactly what
instructions you are requesting by using the word
circumstances. Please write us a note telling us if

you want the two charges read again or some other

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 146 of 189 PagelD #: 1328

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

NZO MCGRIFF - TRIAL
LORENZ R R 419

portion of the Court's charge, including, but not
limited to justification or something else. We stand
ready to provide any information you need as you
continue deliberations.

Any objection to that?

MR. MOTTOLA: No.

MS. BURKE: No, Your Honor.

THE COURT: Okay. You can bring in the jury.
Thank you.

COURT OFFICER: Jury entering.

(Whereupon, the jury entered the courtroom.)

THE CLERK: Good morning. The deliberating
jury panel is present and properly seated.

Does each side waive the jury roll call?

MR. MOTTOLA: So waived.

MS. BURKE: So waived.

THE CLERK: Thank you.

THE COURT: Thank you.

Good morning.

JUROR: Good morning.

THE COURT: I have a note marked Court
Exhibit Number 3. Can we please have the photo
screenshot of Mr. McGriff and Mr. Khalifa taken from
the cell phone video?

That was provided to you I believe.

Vdv

 

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 147 of 189 PagelD #: 1329

 

LORENZO MCGRIFF - TRIAL 420
ie Also, will the Judge please explain the
& 2 circumstances of each charge again? Can we please be
3 permitted to take notes on said explanation?
5 All right. We are unclear about exactly what
5 instructions you're requesting by using the word
6° circumstances. So please write us a note telling us if
7 you want to hear the two charges again.
8 If you want some other portion of the Court's
9 charge, including, but not limited to justification, or
10 something else, we stand ready to provide any
11 information you need as you continue your
12 deliberations.
© 13 So I will send you back in the room. Please
14 don't discuss the matter again until all 12 of you are
15 back in the jury room with the door closed.
16 Again, send us a note letting us know exactly
17 what you want to hear and we will bring you back.
18 Thank you.
19 (Whereupon, the jury left the courtroom.)
20 MS. BURKE: Your Honor, I would just note
21 that you didn't address the issue of note taking, but I
22 know you had explained to them previously.
23 Apparently --
24 THE COURT: When I find out what it is that
e 2D they want, I will tell them they can't take notes about
Vdv

 

 

 

 
10

11

12

13

14

15

16

17

18

20

21

22

23

24

25

 

' Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 148 of 189 PagelD #: 1330

 

 

LORENZO MCGRIFF - TRIAL 421

it.

MR. MOTTOLA: Gotcha.

MS. BURKE: Okay.

THE COURT: Whatever it is that I end up
reading to them that they can't take notes about it.

MS. BURKE: Okay.

(Whereupon, there was a break in the
proceedings and then resumed shortly thereafter.)

THE COURT: Come on up.

(Whereupon, there was a discussion held at
the bench off the record.)

THE CLERK: Case on trial is back on the
record. Parties are present, outside the presence of
the jury.

THE COURT: We have received another note,
it's Court Exhibit Number 4, that says, please re-read
the entirety of the charges.

Period.

Miss Burke.

MS. BURKE: I would ask the Court to read not
the portion of the charges -- I think the Court divided
up three different sections. I would specifically ask
for section two to be read. I believe section one is
general instructions on, just general instructions.

THE COURT: Yeah. I am not reading that

Vdv

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 149 of 189 PagelD #: 1331

10

11

12

18

14

15

16

Lv

18

1?

20

zi

22

23

24

25

 

 

ORENZO MCG ~ TRIAL
L RIFF 422

under any circumstances.

MS. BURKE: I believe section three is how
they are to deliberate.

THE COURT: Right.

MS. BURKE: So I would believe that the
middle section, I would ask that the entirety of the
middle section be read.

THE COURT: Which includes?

MS. BURKE: Which includes the two charges,

the special instructions on justification, and missing

witness.
THE COURT: I am not reading missing witness.
MS. BURKE: Okay.
THE COURT: I am not reading missing witness.
MS. BURKE: Justification then.
THE COURT: It's not in that part, in any
event.

MS. BURKE: Okay. Well I would ask that the
two charges be read, the elements, and the
justification portion.

THE COURT: Mr. Mottola.

MR. MOTTOLA: Judge, I oppose that in its
entirety. I think it's, I think you do a disservice to
the jury to look at note four and not look at note

three they gave you. You gave them a very specific,

Vdv

 

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 150 of 189 PagelD #: 1332

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

- T
LORENZO MCGRIFF RIAL 423

what they wanted. Note three they asked for
circumstances of the, each charge.

I think on its face they wanted the charges
again. The first two charges jurors were nodding when
you asked them that. Note four asking again for the
entirety of the charges, these are lay people. They're
not asking for the jury charge. I think that's
assuming a lot of them. They are asking for the two
charges, the main standard. They don't ask for
justification. If they want it, they are clearly
capable of writing a note and ask for it.

I would ask the Court to re-read what was
read yesterday.

MS. BURKE: Your Honor, then my suggestion,
since we are not in agreement or consenting, that we do
what is asked from the jury, which is re-read the
entire charges or ask them for more specificity.

THE COURT: You want an hour long jury charge
read to them?

MS. BURKE: No, I don't want it, Your Honor.
Really I don't. I want maybe a ten minute portion of
the charges read back to them. But the People aren't
consenting to what we want. So either we want more
specificity, or what the note asks for, which is the

entirety of the charges.

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 151 of 189 PagelD #: 1333

10

1

12

138

14

15

16

17

18

“ie

20

21

22

23

24

2p

 

 

LORENZO MCGRIFF - TRIAL 424

(Whereupon, there was a pause in the
proceedings.)

THE COURT: Come on up.

(Whereupon, there was a discussion held at
the bench off the record.)

THE COURT: Can you line up the jury?

All right. I am going to read the following
note to them.

We remain unclear about what you are asking
for, so please write me another note.

Do you want the counts of attempted assault
one and assault two read back with nothing more? Do
you want the counts of attempted assault one and
assault two read back with the charge of justification?
Or charge on justification?

Do you want something else other than those
choices? If so, please be specific about what portion
or portions you would like read back or explained.

Acceptable?

MS. BURKE: Acceptable to me. Yes.

MR. MOTTOLA: Yes.

THE COURT: <All right.

COURT OFFICER: Ready for the jury?

THE COURT: Yes.

COURT OFFICER: Jury entering.

Vdav

 

 

 
 

 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 152 of 189 PagelD #: 1334

10

11

12

13

14

1D

16

17

18

19

20

21

Ze

23

24

25

 

 

LORENZO MCGRIFF - TRIAL 425

Step in.

(Whereupon, the jury entered the courtroom.)

THE CLERK: Okay. The jury panel is present
and properly seated. |

Does each side waive the jury roll call?

MR. MOTTOLA: So waived.

MS. BURKE: So waived.

THE COURT: All right, ladies and gentlemen,
we have your next note, Court Exhibit Number 4.

Number 4, please re-read the entirety of the
charge.

We remain unclear about what you are asking
for. So I will ask you to please write us another
note. Do you want the counts of attempted assault one
and assault two read back with nothing more?

JUROR: Yeah.

THE COURT: Do you want the counts of
attempted one and assault two read back with the charge
on justification? Do you want something else other
than those choices? If so, please be specific about
what portion or portions you would like read back or
explained.

All right. Again, as I said, I know it's
very important for us to have you communicate with us

as specifically as you can in writing. So I will send

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 153 of 189 PagelD #: 1335

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL 426

you back to the jury room so that you can write us a
note and tell us exactly what you want. We stand ready
to give you whatever information you need, whatever
portion you need as we go forward.

All right. Don't discuss the case until all
of you are back together. Thank you.

(Whereupon, the jury left the courtroom.)

MR. MOTTOLA: Your Honor, if I could, can I
just approach just regarding the instruction? With
counsel.

THE COURT: Come on up.

(Whereupon, there was a discussion held at
the bench off the record.)

(Whereupon, there was a pause in the
proceedings.) |

THE COURT: All right. Second call on the
tkial.

(Whereupon, there was a break in the
proceedings and then resumed shortly thereafter.)

THE COURT: Recalling the case on trial.

You want to have them line up, the jurors?

COURT OFFICER: Yes.

THE CLERK: All the parties are present
outside the presence of the jury.

THE COURT: With the exception of Mr. Wittwer

Vdv

 

 

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 154 of 189 PagelD #: 1336.

10

vy

12

1s

14

15

16

17

18

19

20

21

22

23

24

25

 

 

ZO M =
LORENZO MCGRIFF TRIAL 427

who will be in, I am sure, momentarily.

MR. MOTTOLA: Yes.

THE COURT: We have another note, Court
Exhibit Number 5. Copies have been given to both
sides.

Please re-read the entirety of count number
one, attempted assault in the first degree with
conditions that need to be met to charge defendant
guilty or not guilty.

Please re-read the entirety of count number
two, assault in the second degree, with the conditions
needed to be met to charge the defendant guilty or not
guilty,

Please explain justification as it applies to
both charges.

I think that's pretty self-explanatory. As I
said, I will indicate to them that they cannot take
notes.

(Whereupon, there was a pause in the
proceedings.)

COURT OFFICER: Ready for the jury?

THE COURT: Yes. Thank you.

COURT OFFICER: Jury entering.

Step in.

(Whereupon, the jury entered the courtroom. )

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 155 of 189 PagelD #: 1337

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
R 428

THE CLERK: The jury panel is present and
properly seated.

Does each side waive the jury roll call?

MR. MOTTOLA: So waived.

MS. BURKE: So waived.

THE COURT: Thank you.

All right, folks, we have your note, Court
Exhibit Number 5. Please re-read the entirety of count
number one, attempted assault in the first degree, with
the conditions that need to be met to charge the
defendant guilty or not guilty.

Please re-read the entirety of count number
two, assault in the second degree, with the conditions
that need to be met to charge the defendant guilty or
not guilty.

Please explain justification as it applies to
both charges.

So we will go ahead and do that.

By the way, this, your note number three you
asked whether you could take notes while I am reading.
You may not.

With respect to counts one and two, the
defendant has raised the defense of justification.

Also known as self-defense. The defendant, however, is

not required to prove that he was justified. The

Vdv

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 156 of 189 PagelD #: 1338

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
0 O MCG 429

People are required to prove beyond a reasonable doubt
that the defendant was not justified.

I will now explain our law's definition on
the defense of justification as it applies in this
case.

Under our law, a person may use physical
force upon another individual when, and to the extent
that he reasonably believes it to be necessary to
defend himself from what he reasonably believes to be
the use or imminent use of physical force by such
individual.

The determination of whether a person
reasonably believes physical force to be necessary to
defend himself from what he reasonably believes to be
the use or imminent use of physical force by another
individual requires you to apply a two-part test. And
that test applies to this case in the following way.

First, the defendant must have actually
believed that Mohammed Khalifa was using or was about
to use physical force against him. And that the
defendant's own use of physical force was necessary to
defend himself from it.

And second, a reasonable person in the
defendant's position, knowing what the defendant knew

and being in the same circumstances, would have had

Vdv

 

 

 
 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 157 of 189 PagelD #: 1339

10

11

Le

13

14

15

16

17

18

19

20

22

23

24

25

 

 

MCGRIFF - TRIAL
LORENZO MCG 430

those same beliefs. It does not matter that the
defendant was or may have been mistaken in his belief,
provided that such belief was both honestly held and
reasonable.

Notwithstanding the rules I have just
explained, the defendant would not be justified in
using physical force under the following circumstances.

First, the defendant would not be justified
if he was the initial aggressor. Except that the
defendant's use of physical force would nevertheless be
justified if he had wit Wevews from the encounter and
effectively communicated such withdrawal to Mohammed
Khalifa. But Mohammed Khalifa persisted in continuing
the incident by the use or threatened imminent use of
physical force.

Arguing, using abusive language, calling a
person names or the like, unaccompanied by physical
threats or acts, does not make a person an initial
aggressor and does not justify physical force.

Initial aggressor means the person who first
attacks or threatens to attack. That is, the first
person who uses or threatens the imminent use of
offensive physical force. The actual striking of the
first blow or inflicting of the first wound, however,

does not necessarily determine who was the initial

Vdav

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 158 of 189 PagelD #: 1340

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
431

aggressor.

A person who reasonably believes that another
is about to use physical force upon him need not wait
until he is struck or wounded. He may, in such
circumstances, be the first to use physical force, so
long as he reasonably believed it was about to be used
against him. He is then not considered to be the
initial aggressor, even though he strikes the first
blow or inflicts the first wound.

Second, the defendant would not be justified
if Mohammed Khalifa's conduct was provoked by the
defendant himself with intent to cause physical injury
to Mohammed Khalifa.

The People are required to prove beyond a
reasonable doubt that the defendant was not justified.
It is thus an element of each count that the defendant
was not justified.

As a result, if you find that the People have
failed to prove beyond a reasonable doubt that the
defendant was not justified, then you must find the
defendant not guilty under counts one and two.

The first count is attempt to commit the
crime of assault in the first degree. I will instruct
you first on the definition of the crime of assault in

the first degree, then I will define attempt, and then

Vdv

 

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 159 of 189 PagelID #: 1341

10

1h

12

13

14

15

16

17

18

19

20

21

Zy

28

24

25

 

 

LOR GR - TRIAL
ORENZO MCGRIFF TRIA 432

we will put the two definitions together.

Under our law, a person is guilty of assault
in the first degree when with the intent to cause
serious physical injury to another person, he causes
such injury to that person by means of a dangerous
instrument.

Serious physical injury means impairment of a
person's physical condition which creates a substantial
risk of death, or which causes death or serious and
protracted disfigurement, or protracted impairment of
health, or protracted loss or impairment of the
function of any bodily organ.

Intent means conscious objective or purpose.

Thus, a person acts with intent to cause
serious physical injury to another when that person's
conscious objective or purpose is to cause serious
physical injury to another.

Dangerous instrument means any instrument,
article or substance which under the circumstances in
which it is used, attempted to be used, or threatened
to be used is readily capable of causing death or other
serious physical injury.

Under our law, a person is guilty of an
attempt to commit a crime when with intent to commit a

crime, he engages in conduct which tends to effect the

Vdv

 

 
 

Case 1:21-cv-00703-AMD-LB_ Document 6-5 Filed 04/15/21 Page 160 of 189 PagelD #: 1342

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

RENZO MCGRIFF - TRIAL
LO O MC 433

commission of such crime.

Intent again means conscious objective or
purpose. Thus, a person acts with intent to commit a
crime when his or her conscious objective or purpose is
to commit that crime.

Conduct which tends to effect the commission
of a crime means conduct which comes dangerously close
or very near to the completion of the intended crime.

If a person intends to commit a crime and
engages in conduct which carries his or her purpose
forward within dangerous proximity to the completion of
the intended crime, he or she is guilty of an attempt
to commit that crime. It does not matter that the
intended crime was not actually completed.

The person's conduct must be directed toward
the accomplishment of the intended crime. It must go
beyond planning and mere preparation, but it need not
be the last act necessary to effect the actual
commission of the intended crime. Rather, the conduct
involved must go far enough that it comes dangerously
close or very near to the completion of the intended
crime.

In order for you to find the defendant guilty
of an attempt to commit the crime of assault in the

first degree, the People are required to prove from all

Vav

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 161 of 189 PagelD #: 1343

10

1

iL?

18

14

15

16

17

18

1?

20

21

Ze

23

24

25

 

 

LORENZO MCGRIFF - TRIAL 434

the evidence in the case beyond a reasonable doubt each
of the following three elements.

First, that on or about August 11, 2015, in
the County of Kings, the defendant, Lorenzo McGriff,
intended to commit the crime of assault in the first
degree.

Second, that the defendant engaged in conduct
which tended to effect the commission of that crime.

And third, that the defendant was not
justified.

Therefore, if you find that the People have
proven beyond a reasonable doubt each of those three
elements, you must find the defendant guilty of
attempted assault in the first degree under the first
count.

On the other hand, if you find that the
People have failed to prove beyond a reasonable doubt
any one or more of those elements, you must find the
defendant not guilty of the crime of attempted assault
in the first degree under the first count.

The second count is assault in the second
degree.

under our law, a person is guilty of assault
in the second degree when with intent to cause physical

injury to another person, he causes such injury to that

Vdv

 

 

 
 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 162 of 189 PagelD #: 1344

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

NZO MCGRIFF - TRIAL
LORE RI 435

person by means of a dangerous instrument.

Physical injury means impairment of physical
condition or substantial pain.

Intent again means conscious objective or
purpose.

Thus, a person acts with intent to cause
physical injury to another when that person's conscious
objective or purpose is to cause physical injury to
another.

Dangerous instrument again means any
instrument, article or substance which under the
circumstances in which it is used, attempted to be
used, or threatened to be used, is readily capable of
causing death or other serious physical injury.

That is, serious and protracted
disfigurement, protracted impairment of health, or
protracted loss or impairment of the function of any
bodily organ.

Under this definition, death or other serious
physical injury need not, in fact, be caused.

In order for you to find the defendant guilty
of this crime, the People are required to prove from
all the evidence in the case beyond a reasonable doubt
each of the following three elements.

One, that on or about August 11, 2015, in the

Vdv

 

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 163 of 189 PagelD #: 1345

10

ct

12

13

14

Lp

16

17

18

19

20

24

22

23

24

25

 

 

LORENZO GRIFF - TRIAL
R MC R 436

County of Kings, the defendant, Lorenzo McGriff, caused
physical injury to Mohammed Khalifa by means of a
dangerous instrument.

Second, that the defendant did so with the
intent to cause physical injury to Mohammed Khalifa.

And three, that the defendant was not
justified.

Therefore, if you find that the People have
proven beyond a reasonable doubt each of those three
elements, you must find the defendant guilty of assault
in the second degree as charged in the second count.

On the other hand, if you find that the
People have not proven beyond a reasonable doubt any
one or more of those three elements, you must find him
not guilty of assault in the second degree as charged
in the second count.

All right. I am going to send you back to
continue your deliberations. Please don't discuss the
case until all 12 of you are back in the jury room with
the door closed. Thank you.

JUROR: Thank you.

(Whereupon, the jury left the courtroom.)

THE COURT: Okay. Third call.

(Whereupon, other business was conducted and

then the case continued.)

Vdv

 

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 164 of 189 PagelD #: 1346

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL
437

THE CLERK: Recalling the case on trial of
Lorenzo McGriff. Calendar number two on the 33
calendar today. The parties are present. Attorneys
are present. Defendant's present. Outside the
presence of the jury panel.

THE COURT: All right. All appearances are
as previously noted. I will -- you can have a seat.

We have a note from the jury marked as Court
Exhibit Number 6 indicating that the jury has reached a
verdict on both counts.

You can line them up.

Just a word. Before we -- by the way, both
counsels, I believe, were given a note, given copies of
the last jury note.

MR. MOTTOLA: Yes.

THE COURT: Miss Burke, you received one,
correct?

MS. BURKE: Yes, I have.

THE COURT: All right. Before the verdict is
announced, let me just, I will thank all the lawyers,
but in the interim there's to be no yelling, no outcry,
no nothing at all, regardless of what the verdict is.
Everyone is to remain seated until the jury is escorted
out. Whatever the verdicts may be.

(Whereupon, there was a pause in the

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 165 of 189 PagelD #: 1347

10

Lg

ie

L3

14

15

16

17

18

19

20

21

22

23

24

25

 

 

ENZO MCG - TRIAL
LOR RIFF TRI 438

proceedings.)

THE COURT: The gentlemen who just came in,
just a word. Regardless of what the verdict may be,
there is to be in noise, no comment. You're to remain
seated until the jury is escorted out.

COURT OFFICER: You ready for the jury, Your
Honor?

THE COURT: Yes. Thank you.

COURT OFFICER: Jury entering.

(Whereupon, the jury entered the courtroom.)

THE CLERK: Will the foreperson --

THE COURT: No. Jury panel is present. .

THE CLERK: Yes. Jury panel is present and
properly seated.

Does each side waive the jury roll call?

MR. MOTTOLA: So waived.

MS. BURKE: So waived.

THE CLERK: Thank you, counsels.

Will the foreperson please rise?

In the matter of the People of the State of
New York against Lorenzo McGriff, has the jury agreed
upon a unanimous verdict?

THE FOREPERSON: Yes.

THE CLERK: Okay. As to count one, charging

the crime attempted assault in the first degree, what

Vdv

 

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 166 of 189 PagelD #: 1348

10

rs

12

13

14

15

16

Ly

18

19

20

24

22

23

24

25

 

 

LORENZO MCGRIFF - TRIAL 439

is your verdict?

THE FOREPERSON: Can we read it out loud?

THE COURT: Yes.

THE FOREPERSON: Found not guilty.

THE CLERK: Okay. As =. count two regarding
the crime of assault in the second degree, what is your
verdict?

THE FOREPERSON: Found guilty.

THE CLERK: Okay. The foreperson may be
seated.

Members of the jury, please hear your verdict
as it stands recorded.

You say you find the defendant not guilty as
to count one, attempted assault in the first degree,
and guilty as to count two, assault in the second
degree.

Members of the jury, is this your verdict and
so say you all?

THE aay: Yes.

THE CLERK: Okay. Do the attorneys request a
polling of the jury?

MR. MOTTOLA: No.

MS. BVREE? 1. would.

THE CLERK: Members of the jury, please

answer the following question.

Vdv

 

 

 
 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 167 of 189 PagelD #: 1349

10

ot

12

Ls

14

Lee

16

17

18

19

20

21

22

2%

24

20

 

 

LORENZO MCGRIFF - TRIAL 440

Is the verdict announced by your foreperson

your verdict in all respects?

verdict?

verdict?

verdict?

verdict?

verdict?

verdict?

verdict?

Juror number one, is this your verdict?
JUROR: Yes, it is.

THE CLERK: Juror number two, is that

JUROR: Yes.

THE CLERK: Juror number three, is this your

JUROR: Yes.

THE CLERK: Juror number four, is this your

JUROR: Yes.

THE CLERK: Juror number five, is this your

JUROR: Yes.

THE CLERK: Juror number six, is this your

JUROR: Yes.

THE CLERK: Juror number seven, is this your

JUROR: Yes.

THE CLERK: Juror number eight, is this your

JUROR: Yes.

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 168 of 189 PagelD #: 1350

 

LORENZO MCGRIFF ~- TRIAL 441
1 THE CLERK: Juror number nine, is this your
Oo 2 verdict?
3 JUROR: Yes.
4 THE CLERK: Juror number ten, is this your
5 verdict?
6 JUROR: Yes.
7 THE CLERK: Juror number 11, is this your
8 verdict? |
9 JUROR: ‘Yes.
10 THE CLERK: Juror number 12, is this your
Ll verdict?
12 JUROR: Yes.
©) i THE CLERK: Okay. The members of the jury
14 having been polled and all answered the verdict as
15 their own. Thank you.
16 THE COURT: All right, ladies and gentlemen,
17 I want to thank you for your service at the trial. We
18 appreciate your attention, your prompt appearance every
19 morning, your dedication to this process, and your hard
20 work. We could not do what we do here every day
21 without jurors such as yourselves who take on this
22 significant responsibility. We are all very much
23 appreciative of the fact that you do it.
24 You recall I told you pretty much every time
6 25 we part company you are not to discuss the case with
Vdav

 

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 169 of 189 PagelD #: 1351

10

11

12

13

14

15

16

17

18

19

20

24

22

23

24

25

 

 

M = AL
LORENZO MCGRIFF TRI 442

anyone. Of course that prohibition no longer applies.
There is no law that requires you to discuss the case
with anyone. There is nothing to keep you from doing
so. Whether you choose to or not is left entirely to
your own individual discretion.

So again, I thank you. We wish you a
wonderful holiday season. Happy, healthy, prosperous
year going forward. Thank you again. You are now
excused.

COURT OFFICER: Follow me, guys.

JUROR: Thank you.

(Whereupon, the jury left the courtroom.)

THE COURT: Okay. Miss Burke, you want to
reserve motions? What do you want to do?

MS. BURKE: Yes, I would, Your Honor, reserve
the motions.

MR. MOTTOLA: Yes, Your Honor.

In light of the changed circumstance, the
defendant being a violent predicate faces a minimum of
five years incarceration, I would ask he be held in
remand until sentence.

MS. BURKE: Your Honor, I would ask that
Mr. McGriff be allowed to remain at liberty. The Court
is well aware of the fact that Mr. McGriff has been to

Court each and every time that he has been required to

Vdv

 

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 170 of 189 PagelD #: 1352

10
11
12
C) 13
14
15
16
17
18
19
20
21
22
23

24

 

 

LORENZO MCGRIFF - TRIAL
° | 443

be here. He's been here prior even before counsel has
gotten here. He does not have any warrant history. He
has verified community ties. He was employed at the
time of his arrest. Gainfully employed for almost six
years at the time of his arrest.

He also has verified community ties because
he has his wife, who is here. The Court is aware
through testimony she also works. She also has some
health conditions that Mr. McGriff assists her with.

There is no evidence or even thought that
Mr. McGriff would absent himself from sentencing. I am
asking the Court to allow him to remain at liberty
until sentencing. He has -- he did make bail on the,
on this case. He has come in every time. He has not
violated any of his bail conditions either.

(Whereupon, there was a pause in the
proceedings.)

MS. BURKE: Judge, I would just also add the
Original arrest for, was for I believe attempted
murder, and the conviction by the jury is for an
assault in the second degree, a much lesser offense.

(Whereupon, there was a pause in the
proceedings.)

THE COURT: Approach.

(Whereupon, there was a discussion held at

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 171 of 189 PagelID #: 1353

10
11
12
13
14
1p
16
17
18
1?
20
21
ee
23
24

25

 

 

NZ R ~- TRIAL
LORENZO MCGRIFF I 444

the bench off the record.)

THE COURT: All right. Had a discussion with
counsels here, all counsels up at the bench. I
understand that the People's request, the People's
position. Mr. McGriff has made all the court
appearances since he's out on bail. And given the
seriousness of the charges, I am going to, it's sort of
a hybrid response. I am going to leave Mr. McGriff out
on bail until January 3. On January 3 I'll call the
case and he will surrender him himself. At the time he
will go in.

And then instead of doing an out I and S, I
will order an in I and S, and we eit adjourn the
sentencing for that period. This way he can be out
with his family until after New Year's.

If there is any issue at all with your client
returning tO couFt, it is @ 10 asm. call, I wid
forfeit his bail. So it's more than just remand. His
family will lose all the bail that they put up.

All right. So January 3 for the defendant to
surrender and then we will order an in I and S.

MS. BURKE: Would the Court allow my office
to do a presentence report as well?

THE COURT: I mean for that day? Or for

sentence?

Vdv

 

 

 
 

 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 172 of 189 PagelD #: 1354

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

29

 

 

LORENZO Mi FE o> “TBI
0 O MCGRIF AL 445

MS. BURKE: No. For sentencing.

THE COURT: Yeah. You are entitled to submit
any kind of sentencing memorandum that you choose.
That's fine.

MS. BURKE: Okay.

THE COURT: All right. So, Mr. McGriff, I) am
going to give you the dooostinlty to spend the holidays
with your family. But I am going to warn you like I
said, you have a lot of bail that was made on this

.case. You're facing, you fixe taeing a period of
incarceration. If you fail to appear, if I have any
reason to forfeit your bail, your family will lose a
tremendous amount. Not only your wife, I believe your
sister-in-law and your cousin were also people who
vouched for you and put up bail money.

So, additionally if you fail to appear I can
consider that in my ultimate -- in the sentence that
you ultimately receive.

All right. January 3. Bail is continued.
Thank you.

se

* * * * * *

(Whereupon, the proceedings were adjourned to
January 3, 2017.)
* * *

* * * * *

It is hereby. certified that the foregoing is a true
and accurate transcript of the proceedings.

VANESSA DEL VALLE
Senior Court Reporter

Vdv

 

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 173 of 189 PagelD #: 1355

10

at

2

ie

14

15

16

ye

18

is

20

21

22

23

24

25

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS CRIMINAL TERM: PART 33

THE PEOPLE OF THE STATE OF NEW YORK Indictment No.
06248/2015

-against-

LORENZO McGRIFF,
Defendant.

320 Jay Street
Brooklyn, New York 11201
January 17, 2017

By PY {O) Re: Bes HONORABLE MIRIAM CYRULNIK,
JUSTICE

APPEARANCES

ERIC GONZALEZ, ESQ.

KINGS COUNTY DISTRICT ATTORNEY

BY: STEPHANIE D'AGOSTINO, ESQ.
LAWRENCE MOTTOLA, ESQ.

BROOKLYN DEFENDER SERVICES
FOR THE DEFENDANT:
BY: JAMIE BURKE, ESQ.

Harold Ortiz
Senior Court Reporter

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 174 of 189 PagelD #: 1356

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

PROCEEDINGS

(Whereupon, the following takes place on the
record, in open court, in the presence of the Court, the
defendant, Mr. McGriff, the defendant's attorney and the
Assistant District Attorneys.)

THE CLERK: Calling No. 4 from the Part 33
calendar. Indictment 6248, 2015. Lorenzo McGriff.

Defendant is incarcerated and produced before the
Court. Case is scheduled for sentencing today.

Appearances.

MS. BURKE: Jamie Burke, Brooklyn Defender
Services, 177 Livingston Street, Brooklyn, New York 11201 on
behalf of Mr. McGriff.

Good afternoon, your Honor.

THE COURT: Good afternoon.

MR. MOTTOLA: For the Office of the District
Attorney Lawrence Mottola.

MS. D'AGOSTINO: Stephanie D'Agostino for the
Office of the District Attorney.

Good afternoon.

THE COURT: Good afternoon.

The matter is on today for any defense motions and
for sentencing.

MS. BURKE: Your Honor, I to have an oral defense
motion to make.

THE COURT: Why don't we have your client have a

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 175 of 189 PagelD #: 1357

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

PROCEEDINGS

seat to be more comfortable.

MS. BURKE: In regards to sentencing, my client is
making an application to adjourn sentencing. I've had an
opportunity to review the probation report that was
submitted. It is a bit sparse as far as background
information and social information regarding Mr. McGriff. We
have engaged the use of a social worker from my office in an
attempt to present to the Court a presentence memoranda to
give the Court a full picture of Mr. McGriff's life.

The Court is aware that Mr. McGriff has family
here and in the probation report it only mentions his wife.
It doesn't mention his children, how long he has been married
or anything like that. I like an opportunity to present a
fuller picture of Mr. McGriff's social, economic and
background so that the Court can make an informed decision as
far as sentencing is concerned, but I can make the trial
order dismissal motion orally.

THE COURT: Go ahead.

MS. BURKE: At this time, your Honor, I'm asking
the Court to set aside the verdict that was reached by the
jury in this matter. The jury did convict Mr. McGriff of
assault in the second degree. I believe that the jury was
mistaken on the facts and on the law.

The Court is aware of the facts that were elicited

at trial. We know that the complaining witness never

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 176 of 189 PagelD #: 1358

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

PROCEEDINGS

appeared in court. That the testimony that the Court heard
was from the four witnesses. Sorry, five witnesses presented
by the People. The main witnesses were the three women who
had testified and all three of them did testify that they saw
Mr. McGriff with an instrument in his hand and that they saw
Mr. McGriff stab at Mr. Khalifa the complaining witness.

None of the witnesses could attest to the incident that
occurred prior to that encounter. That brief encounter that
they did see.

The Court is aware there were several videotapes
played for the jurors and in the videotape it clearly shows
that Mr. Khalifa was following Mr. McGriff. It clearly shows
in the videotape that Mr. Khalifa picked up a rock or a piece
of concrete or brick from rubble in the street near a
construction site and that Mr. Khalifa put this item ina
shirt and began rolling it around.

The Court heard testimony from Mr. McGriff that
this action placed him in fear of his life. The Court did
instruct the jury on justification and part of the
instruction that the Court did give the jury was that if
Mr. McGriff felt that his life was in danger then he could
respond in order to protect himself from that danger and by
all accounts Mr. McGriff did exactly that. He protected
himself from the danger that he perceived was imminent at the

hands of Mr. Khalifa.

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 177 of 189 PagelD #: 1359

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

PROCEEDINGS

The Court is aware that Mr. Khalifa's actions as
documented by the medical reports and as testified to by the
EMT worker were that of a man that was out of control, he was
aggressive, he was vicious, he was saying racist rants and
making gestures and Mr. McGriff saw this for quite some time,
because according to the testimony of Mr. McGriff Mr. Khalifa
followed him for several blocks before Mr. McGriff turned to
defend himself.

So the fact that Mr. McGriff did stab Mr. Khalifa
with an instrument is undisputed. What the jury got wrong is
the justification defense. I believe that the jury was
mistaken when not using the justification defense for
Mr. McGriff, because they used it -- it appears that they
used it on the attempted assault in the first degree, but did
not apply it to the assault in the second degree. The same
defense holds true for the same actions in the second degree
and I am asking the Court to set aside the verdict that was
reached by this jury panel.

MR. MOTTOLA: I would just say, your Honor, what
counsel is asking us to do is speculate as to what exactly
occurred during jury deliberation. A large part of my
summation this incident was really two separate incidents and
after the initial blows were struck and Mr. Khalifa fled from
the defendant, the defendant pursued him and there was

testimony he struck the victim three additional times while

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 178 of 189 PagelD #: 1360

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

PROCEEDINGS

fleeing and already injured. There is no way for us to know
whether or not the jury found Mr. McGriff guilty because of
that. If my argument was compelling to them. All we know is
that they did return a verdict of guilty supported by the
evidence and I would ask the Court not to disturb that
verdict at this time.

THE COURT: Counsel, you characterize it asa
motion for trial order of dismissal, but I think you would
agree with me that what you are actually asking the Court to
do is set aside the verdict under 330.30.

MS. BURKE: Yes.

THE COURT: That motion to set aside the verdict
is denied.

In terms of an adjournment for sentencing, how
long an adjournment you looking for?

MS. BURKE: My social worker just e-mailed me and
she has an appointment set up for tomorrow at 1 p.m. through
video conference. Apparently, video conference were
cancelled on Friday for whatever reason and Mr. McGriff was
not produced for a video conference. We thought we would
have a report for today. Possibly a week, your Honor.

THE COURT: Approach.

MS. BURKE: Your Honor, just for the record, I am
handing Mr. McGriff a copy of his minutes.

(Whereupon, an off the record discussion was held

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 179 of 189 PagelD #: 1361

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

PROCEEDINGS

at the bench.)

THE COURT: All right. Just you know as counsels
are aware we have certain constraints that we operate under
in terms of sentences for incarcerated defendants.
Particularly those going upstate. So I cannot give you a
week's adjournment, but I will put it on for Friday for that.
It's already actually more than the 10 days. I will put it
on for Friday which is the 20th and we will make it an
11 a.m. call for counsels to be here as soon as Mr. McGriff
is produced and if the written report is not ready then I
will expect you to do it orally and provide whatever
information you need to orally at that time.

MS. BURKE: Yes, your Honor.

Your Honor, as I stated earlier, Mr. McGriff has
family members here. I don't know if his sister will be able
to make it on Friday. She did want to address the Court as
far as sentencing is concerned.

THE COURT: No. Like I said, Friday -- I could go
forward with the sentencing today, but I am going to give you
the opportunity to provide additional material.

MS. BURKE: Thank you, your Honor.

THE COURT: January 20th.

THE CLERK: Can we do the predicate statement
today?

THE COURT: Actually, let's do that.

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 180 of 189 PagelID #: 1362

1

11.

Lg

13

14

iS

16

17

18

LS

20

£4

22

23

24

25

 

PROCEEDINGS

MR. MOTTOLA: Yes.

THE CLERK: Ms. Burke, have you gone over the
predicate statement with your client?

MS. BURKE: Yes.

THE CLERK: Ready to proceed?

MS. BURKE: Yes.

THE CLERK: Mr. McGriff, you have been provided
with the statement by the District Attorney's office,
according to Article 400 of the Criminal Procedure Law and
Article 70 of the Penal Law, which states that you have been
convicted and sentenced on a prior felony. As to the prior
crime of manslaughter in the first degree under indictment
number 7901 of 1992. That was here in Kings County, New
York. Date of sentence in that case was June 28, 1993.

Sir, you may admit, deny or stand mute as to
whether you are the person who was convicted and sentenced on
that prior felony as recited in that statement. If you wish
to controvert that statement on any grounds including, a
violation of your constitutional rights, you must state the
grounds, and you will be entitled to a hearing before this
Court, without a jury.

Sir, have you received a copy of that statement?

THE DEFENDANT: Yeah.

THE CLERK: Yes. Have you discussed this matter

with your attorney next to you?

 

 
 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 181 of 189 PagelD #: 1363

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

PROCEEDINGS

THE DEFENDANT: Yes.

THE CLERK: You have to answer for the record,
Sir. Have you discussed this matter with your attorney?

THE DEFENDANT: Yeah.

THE CLERK: Do you admit that you are the person
who was convicted of that prior felony?

THE DEFENDANT: Yeah.

THE CLERK: Do you wish to challenge the
constitutionality of the prior conviction?

THE DEFENDANT: No comment.

THE CLERK: Stand mute.

THE COURT: I am sorry.

THE CLERK: He said no comment.

THE COURT: No comment, okay.

Defendant is adjudicated a second violent felony
offender. January 20th, 11 a.m. call. Remand is continued.
Medical attention is continued.

(Whereupon, the case was adjourned to Friday,
January 20, 2017 at 11 a.m. in Part 33.)

* * * *

Certified to be a true and accurate transcript of

the stenographic minutes taken within.

gust Sc

Harold Ortiz
Senior Court Reporter

 

 
 

 

~~

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 182 of 189 PagelD #: 1364

10

11

12

13

14

L9

16

17

18

19

20

21

22

23

24

25

i

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS: CRIMINAL TERM, PART 33

ee a a a a a a ww wn wt ee a we ee ee Xx
THE PEOPLE OF THE STATE OF NEW YORK,
Ind. No.
6248/15
-against-
Sentence
LORENZO MCGRIFF,
Defendant.
Ln a me, fee Few ee ee Taam es fs Es fp ale foe Seer ies os esd adhd as es ews X

January 20, 2017

Kings Supreme Court

320 Jay Street
Brooklyn,New York 11201

Be Be OURS By
MIRIAM CYRULNIK,
Supreme Court Justice

AE PE ARAN O S'S

For the Peoples

THE HONORABLE ERIC GONZALEZ,
District Attorney, Kings County
BY: LAWRENCE MOTTOLA, ESQ.
Assistant District Attorney

For the Defendant:

 

BROOKLYN DEFENDER SERVICES
BY: JAIME BURKE, ESQ.
BY: KENNETH WHIPPER, ESQ.

John Cardillo
Senior Court Reporter

ic

 

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 183 of 189 PagelD #: 1365

10

11

12

13

14

15

16

17

18

L$

20

2d

22

ca

24

Z>

Proceedings 2

THE CLERK: Calling Calendar 14. Part 33.

Calendar 6248 of 2015. Lorenzo McGriff. Defendant is
incarcerated, produced. The case is on for sentencing.

MS. BURKE: Jamie Burke. Brooklyn Defender
Services. 177 Livingston Street, Brooklyn, New York 11201,
on behalf of Mr. McGriff.

MR. WHIPPER: Ken Whipper on behalf of Mr. McGriff.

MR. MOTTOLA: Office of the District Attorney,
Lawrence Mottola. Good morning.

THE CLERK: Just to add a note, defendant was
adjudicated a Second Violent Felony Offender.

THE COURT: Matter is on for sentencing. I had an
opportunity to read the People's presentence letter, and I
received earlier today, the presentencing report prepared by
BDS, and your mitigation specialist on behalf of your client.

MS. BURKE: Thank you, your Honor. I would like to
add a couple of more things. I understand that our
mitigation specialist had submitted a report outlining some
of Mr. McGriff's accomplishments and some of the issues that
Mr. McGriff has been facing since childhood.

I would like to add, Mr. McGriff was found guilty
of a manslaughter charge and was incarcerated for a period of
17 years prior to this incident on September of 2015.

What the Court should also be aware of is that even

during Mr. McGriff's incarceration for that extended period

jc

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 184 of 189 PagelD #: 1366

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Proceedings 3

of time, he was preparing for his re-entering into society.

In 1998 Mr. McGriff received his high school
equivalency diploma. In 2004, Mr. McGriff completed Phase 3
of his curriculum at one of the correctional facilities.
Even though he was incarcerated and suffering from untreated
post-traumatic stress disorder he was still continuing to
educate himself --

THE COURT: Why don't have you a seat, Mr. Mottola,
while she is speaking.

MS. BURKE: -- to educate himself and to improve
his lot in life. He also did early recovery intervention.
He has a certificate of completion for that. He has met all
of the requirements of the Calm, Alert and Counseling Service
for early recovery group as early as September of 2009, and
he also received a food service training certificate in 2007.

He received forensic peer specialist training; and
in 2010 he received the New York Peer Specialist
Certification, Board Certified in 2016, and that's this year,
your Honor, even after he had been arrested for this
incident, was out on bail. Mr. McGriff is still trying to
improve his lot in life.

He is still trying to receive a certificate in

diversity in the workplace in 2012. He has put in many hours
in various programs. He has put in many hours in counseling
services. He has dedicated his life to peer counseling, so

yc

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 185 of 189 PagelD #: 1367

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Proceedings 4

that he could help others who had been in his situation for
facing adversities in life. But for this incident
interrupting his career path it seems that Mr. McGriff was
well on his way to becoming a very good upstanding citizen.

THE COURT: What is the HARP Program? I have not
heard of that?

MS. BURKE: May I have Mr. McGriff explain to the
Court?

THE DEFENDANT: The HARP is a peer advocacy
training program for people that suffer with mental illness
who shuffle from the system in life. We have a program where
we aide individuals who have mental illness, make their way
through life.

THE COURT: Fine. I have not heard of that. Thank
you. I'm sorry, Counsel.

MS. BURKE: But for this incident, which
interrupted Mr. McGriff's career path, he was well on his way
to becoming a very upstanding member of society. I would
briefly like to speak about the incident.

I know that Mr. McGriff did go to trial. The
reason Mr. McGriff went to trial is he felt he was justified
in defending himself against the complaining witness, who did
not appear in court ever on this case. Mr. McGriff still to
this day believes he was justified in defending himself.

The Court is aware of the facts that the

je

 
 

 

La

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 186 of 189 PagelD #: 1368

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Proceedings 5

complaining witness pursued Mr. McGriff, called him racist
names, picked up an item that appeared to be a brick and
approached Mr. McGriff.

Mr. McGriff turned in the defendant himself. The
jury has now spoken on that matter, and the Court now has to
sentence Mr. McGriff. I am asking the Court to consider the
least restrictive sentence possible.

I want the Court to take into account all of the
things, that despite Mr. McGriff's injuries at such a young
age, his incarceration for such a long period of time that he
still has made strides in his life to become a productive
citizen.

He has the support of his wife, who has been here
throughout his trial, even though she was out in the hallway,
his sister who has come to court several times on his behalf.

There is no reason for the Court to sentence
Mr. McGriff to the maximum term, because it is just not
necessary. Mr. McGriff understands the severity of what he
has done, the period of incarceration.

He has been incarcerated before. A period of
incarceration is not going to rehabilitate him, because he
has been rehabilitated. He has shown that by other programs
that he has done and that he has accomplished.

Mr. McGriff is a man of his word. The Court gave

him an opportunity to remain at liberty after being found

jc

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 187 of 189 PagelD #: 1369

10

11

12

13

14

5

16

17

18

19

20

21

22

23

24

25

Proceedings 6

guilty at trial to remain at liberty with his family after
the verdict. That is a hard task for someone to come back
into court the next day after a new year, the next business
day after a new year knowing that he is going to be
incarcerated, doesn't know for how many years, but he was
here on time, because he promised you that he would do that.

So I am asking the Court to consider that when
sentencing Mr. McGriff, that he is a man of his word. That
he is a man who has made, has overcome many, many burdens,
and I don't believe that sentencing him to the maximum would
benefit anyone. It won't benefit society.

The person that was injured didn't even come into
court to say how injured he was, whether it affected his life
or not. So I don't believe that a period of incarceration is
going to benefit society.

I don't believe a period of incarceration is going
to benefit Mr. McGriff. I am asking the Court to sentence
him to the minimum amount of time allowable by law.

THE COURT: Thank you very much. Mr. Mottola.

MR. MOTTOLA: Just briefly, your Honor, you are in
receipt of my sentencing letter. You presided over the case.
You know the facts. To say Mr. McGriff is rehabilitated, I
think is inaccurate. Given that his first felony offense was
for a murder in which he did take a plea, but he did kill a

woman that he did not know.

jc

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 188 of 189 PagelD #: 1370

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Proceedings 8

would you like to make?

MS. BURKE: No additional statement from me.

THE CLERK: Thank you very much. And, Mr. McGriff,
is there anything you would like to say on your own behalf
with respect to the sentence?

THE DEFENDANT: Yes, I do. As my attorney said,

that I have been a productive citizen. I am a taxpaying
citizen, and this is the justice that I receive. Your Honor,
in all due respect, this man is lying. He has not come into

this courtroom and told one bit of truth, and I have been
telling the truth. So I am asking you to protect my
constitutional rights here today.

THE COURT: Thank you very much. Defendant was
found guilty of Assault in the Second Degree. On that count
defendant is sentenced to seven-years incarceration, followed
by five years post-release supervision.

DNA sample is waived since there is one on file.
Mandatory surcharge Crime Victim Assistance fee imposed, to
be taken from inmate funds.

THE CLERK: Mr. McGriff, you are advised that you
have the right to appeal from the sentence just imposed upon
you by filing a notice of appeal with the clerk of this Court
in duplicate within 30 days of this date.

A similar notice must be filed with the District

Attorney of Kings County. If you cannot afford to retain

je

 
 

 

Case 1:21-cv-00703-AMD-LB Document 6-5 Filed 04/15/21 Page 189 of 189 PagelD #: 1371

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Proceedings 9

counsel for this purpose you may apply to the Appellate
Division, 2d Department at 45 Monroe Place, Brooklyn, New
York and request that Counsel be assigned to you for the
purpose of prosecuting your appeal.

Let the record reflect the defendant is also going
to be handed a written notice of his right to appeal with the
instructions therein.

THE COURT: Okay. Thank you very much. You may
take charge.

THE CLERK: Is there a final order of protection or
none?

THE COURT: No.

MR. MOTTOLA: There's none. There is no order.

THE COURT: You may take charge.

THE DEFENDANT: You fucken-ass nigga. Fucken fagot.

Fucken bitch. Get the fuck out of here.

CERTIFIED TO BE A TRUE AND ACCURATE TRANSCRIPT OF THE

ABOVE-MENTIONED TRANSCRIPT.

OHN D. CARDILLO

SENIOR COURT REPORTER

jc

 
